Exhibit 10.2

Execution Version

 

 

 

$75,000,000 CREDIT FACILITY

SECOND LIEN CREDIT AGREEMENT

Dated as of October 4, 2011

by and among

METROPOLITAN HEALTH NETWORKS, INC.,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION

for itself, as a Lender and as Agent for all Lenders,

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders,

and

GE CAPITAL MARKETS, INC.,

as Joint Lead Arranger and Joint Bookrunner

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger and Joint Bookrunner

and

SUNTRUST BANK,

as Syndication Agent

and

Fifth Third Bank,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I - THE CREDITS      1   

1.1

   Amounts and Terms of Commitments      1   

1.2

   Notes      2   

1.3

   Interest      2   

1.4

   Loan Accounts      3   

1.5

   Procedure for Borrowing      4   

1.6

   Conversion and Continuation Elections      4   

1.7

   Optional Prepayments      5   

1.8

   Mandatory Prepayments of Loans and Repayment of the Term Loans      6   

1.9

   Fees      8   

1.10

   Payments by the Borrower      8   

1.11

   Return of Payment; Procedures      9   

1.12

   Intentionally Omitted      10    ARTICLE II - CONDITIONS PRECEDENT      10   

2.1

   Conditions of Loans      10   

2.2

   Intentionally Omitted      12    ARTICLE III - REPRESENTATIONS AND WARRANTIES
     13   

3.1

   Corporate Existence and Power      13   

3.2

   Corporate Authorization; No Contravention      13   

3.3

   Governmental Authorization      14   

3.4

   Binding Effect      14   

3.5

   Litigation      14   

3.6

   No Default      15   

3.7

   ERISA Compliance      15   

3.8

   Use of Proceeds; Margin Regulations      15   

3.9

   Title to Properties      15   

3.10

   Taxes      15   

3.11

   Financial Condition      16   

3.12

   Environmental Matters      17   

3.13

   Regulated Entities      18   

3.14

   Solvency      18   

3.15

   Labor Relations      18   

3.16

   Intellectual Property      18   

3.17

   Brokers’ Fees; Transaction Fees      19   

3.18

   Insurance      19   

3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock      19   

3.20

   Jurisdiction of Organization; Chief Executive Office      19   

3.21

   Deposit Accounts and Other Accounts      20   

3.22

   Merger Agreement      20   

3.23

   First Lien Loan Documents      20   

3.24

   Full Disclosure      20   

 

i



--------------------------------------------------------------------------------

3.25

   Foreign Assets Control Regulations and Anti-Money Laundering      20   

3.26

   Patriot Act      21   

3.27

   Health Care Matters      21   

3.28

   Senior Debt      24    ARTICLE IV - AFFIRMATIVE COVENANTS      24   

4.1

   Financial Statements      24   

4.2

   Certificates; Other Information      25   

4.3

   Notices      26   

4.4

   Preservation of Corporate Existence, Etc.      30   

4.5

   Maintenance of Property      30   

4.6

   Insurance      30   

4.7

   Payment of Obligations      31   

4.8

   Compliance with Laws      32   

4.9

   Inspection of Property and Books and Records      32   

4.10

   Use of Proceeds      32   

4.11

   Cash Management Systems      33   

4.12

   Landlord Agreements      34   

4.13

   Further Assurances      34   

4.14

   Environmental Matters      36   

4.15

   Interest Rate Protection      36   

4.16

   Credit Rating      36   

4.17

   Compliance with Health Care Laws      36   

4.18

   Post-Closing Deliveries and Requirements      37    ARTICLE V - NEGATIVE
COVENANTS      37   

5.1

   Limitation on Liens      37   

5.2

   Disposition of Assets      40   

5.3

   Consolidations and Mergers      41   

5.4

   Loans and Investments      41   

5.5

   Limitation on Indebtedness      42   

5.6

   Transactions with Affiliates      43   

5.7

   Management Fees and Compensation      43   

5.8

   Use of Proceeds      44   

5.9

   Contingent Obligations      44   

5.10

   Compliance with ERISA      45   

5.11

   Restricted Payments      45   

5.12

   Change in Business      46   

5.13

   Change in Structure      46   

5.14

   Changes in Accounting, Name and Jurisdiction of Organization      46   

5.15

   Amendments to Related Agreements and Subordinated Indebtedness      46   

5.16

   No Negative Pledges      47   

5.17

   OFAC; Patriot Act      47   

5.18

   Sale-Leasebacks      47   

5.19

   Hazardous Materials      47   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI - FINANCIAL COVENANTS      48   

6.1

   Capital Expenditures      48   

6.2

   Leverage Ratios      48   

6.3

   Fixed Charge Coverage Ratio      49    ARTICLE VII - EVENTS OF DEFAULT     
49   

7.1

   Event of Default      49   

7.2

   Remedies      52   

7.3

   Rights Not Exclusive      52   

7.4

   Intentionally Omitted      53    ARTICLE VIII - AGENT      53   

8.1

   Appointment and Duties      53   

8.2

   Binding Effect      54   

8.3

   Use of Discretion      54   

8.4

   Delegation of Rights and Duties      55   

8.5

   Reliance and Liability      55   

8.6

   Agent Individually      56   

8.7

   Lender Credit Decision      57   

8.8

   Expenses; Indemnities      57   

8.9

   Resignation of Agent      58   

8.10

   Release of Collateral or Guarantors      59   

8.11

   Additional Secured Parties      60    ARTICLE IX - MISCELLANEOUS      61   

9.1

   Amendments and Waivers      61   

9.2

   Notices      62   

9.3

   Electronic Transmissions      63   

9.4

   No Waiver; Cumulative Remedies      64   

9.5

   Costs and Expenses      64   

9.6

   Indemnity      65   

9.7

   Marshaling; Payments Set Aside      66   

9.8

   Successors and Assigns      67   

9.9

   Assignments and Participations; Binding Effect      67   

9.10

   Non-Public Information; Confidentiality      69   

9.11

   Set-off; Sharing of Payments      71   

9.12

   Counterparts; Facsimile Signature      72   

9.13

   Severability      72   

9.14

   Captions      72   

9.15

   Independence of Provisions      72   

9.16

   Interpretation      72   

9.17

   No Third Parties Benefited      73   

9.18

   Governing Law and Jurisdiction      73   

9.19

   Waiver of Jury Trial      73   

9.20

   Entire Agreement; Release; Survival      74   

9.21

   Patriot Act      74   

9.22

   Replacement of Lender      75   

 

iii



--------------------------------------------------------------------------------

9.23

   Joint and Several      75   

9.24

   Creditor-Debtor Relationship      75   

9.25

   Intercreditor Agreement      75    ARTICLE X - TAXES, YIELD PROTECTION AND
ILLEGALITY      76   

10.1

   Taxes      76   

10.2

   Illegality      78   

10.3

   Increased Costs and Reduction of Return      79   

10.4

   Funding Losses      80   

10.5

   Inability to Determine Rates      80   

10.6

   Reserves on LIBOR Rate Loans      81   

10.7

   Certificates of Lenders      81    ARTICLE XI - DEFINITIONS      81   

11.1

   Defined Terms      81   

11.2

   Other Interpretive Provisions      106   

11.3

   Accounting Terms and Principles      107   

11.4

   Payments      108   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.1(c)    Estimated Cost Savings Schedule 3.5    Litigation Schedule
3.7    ERISA Schedule 3.8    Margin Stock Schedule 3.9    Real Estate Schedule
3.10    Taxes Schedule 3.12    Environmental Schedule 3.15    Labor Relations
Schedule 3.17    Brokers’ and Transaction Fees Schedule 3.19    Ventures,
Subsidiaries and Affiliates; Outstanding Stock Schedule 3.20    Jurisdiction of
Organization; Chief Executive Office Schedule 3.21    Deposit Accounts and Other
Accounts Schedule 3.27    Health Care Matters Schedule 4.12    Landlord
Agreements Schedule 4.18    Post-Closing Deliveries and Requirements Schedule
5.1    Liens Schedule 5.1(t)    Joint Ventures Schedule 5.4    Investments
Schedule 5.5    Indebtedness Schedule 5.9    Contingent Obligations Schedule
5.11    Restricted Payments Schedule 5.16    Negative Pledges Schedule 11.1   
Prior Indebtedness EXHIBITS Exhibit 1.6    Form of Notice of
Conversion/Continuation Exhibit 1.8(e)    Form of Excess Cash Flow Certificate
Exhibit 2.1    Closing Checklist Exhibit 4.2(b)    Form of Compliance
Certificate Exhibit 11.1(a)    Form of Assignment Exhibit 11.1(c)    Form of
Notice of Borrowing Exhibit 11.1(f)    Form of Term Note Exhibit 11.1(g)   
Investment Policy

 

v



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

This SECOND LIEN CREDIT AGREEMENT (including all exhibits and schedules hereto,
as the same may be amended, modified and/or restated from time to time, this
“Agreement”) is entered into as of October 4, 2011, by and among Metropolitan
Health Networks, Inc., a Florida corporation (the “Borrower”), the other Persons
party hereto that are designated as a “Credit Party”, General Electric Capital
Corporation, a Delaware corporation (in its individual capacity, “GE Capital”),
as Agent for the several financial institutions from time to time party to this
Agreement (collectively, the “Lenders” and individually each a “Lender”) and for
itself as a Lender and such Lenders.

W I T N E S S E T H:

WHEREAS, Borrower, CAB Merger Sub, Inc., a Florida corporation (“MergerCo”), and
Continucare Corporation, a Florida Corporation (the “Seller”), have entered into
that certain Agreement and Plan of Merger, dated as of June 26, 2011 (as
amended, supplemented or otherwise modified from time to time in accordance with
the provisions hereof and thereof, the “Merger Agreement”), pursuant to which
MergerCo will be merged with and into the Seller, with the Seller being the
surviving corporation and a wholly-owned subsidiary of Borrower (the “Closing
Date Merger”);

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a term loan upon and subject to the terms and
conditions set forth in this Agreement to (a) fund a portion of the Closing Date
Merger consideration pursuant to the terms of the Merger Agreement,
(b) refinance Prior Indebtedness and (c) fund certain fees and expenses
associated with the funding of the Loans and consummation of the Closing Date
Merger;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;

WHEREAS, subject to the terms hereof, certain Subsidiaries of the Borrower are
willing to guarantee all of the Obligations of the Borrower and to grant to
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon substantially all of its Property;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I -

THE CREDITS

1.1 Amounts and Terms of Commitments.

 

1



--------------------------------------------------------------------------------

(a) The Term Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Lender with a Term Loan Commitment severally and not jointly agrees
to lend to the Borrower on the Closing Date, the amount of such Lender’s Term
Loan Commitment. Amounts borrowed under this subsection 1.1(a) are sometimes
referred to individually as a “Term Loan” and together as the “Term Loans”.
Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.

(b) Intentionally Omitted.

(c) Intentionally Omitted.

(d) Intentionally Omitted.

(e) Intentionally Omitted.

1.2 Notes.

(a) The Term Loan made by each Lender with a Term Loan Commitment shall be
evidenced by this Agreement and, if requested by such Lender, a Term Note
payable to such Lender in an amount equal to the unpaid balance of the Term Loan
held by such Lender.

(b) Intentionally Omitted.

(c) Intentionally Omitted.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin. Each determination of an interest rate by Agent shall be
conclusive and binding on Borrower and the Lenders in the absence of manifest
error. All computations of fees and interest payable under this Agreement shall
be made on the basis of a 360-day year and actual days elapsed; provided,
however, that, in the case of Base Rate Loans, computations of interest shall be
made on the basis of a 365/366-day year. Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Term Loans in full.

(c) At the election of the Required Lenders while any Event of Default exists
(or, unless waived by Required Lenders, automatically while any Event of Default
under subsections 7.1(a), 7.1(f) or 7.1(g) exists), the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the Loans from and after the date of occurrence of such
Event of Default, at a rate per annum which is determined by adding two percent
(2.0%) per annum to the Applicable Margin then in effect for such Loans (plus
the LIBOR or Base Rate, as the case may be). All such interest shall be payable
on demand of Agent or the Required Lenders.

 

2



--------------------------------------------------------------------------------

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Account.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent and each
Lender in the Term Loans, each of their obligations under this Agreement to
participate in each Loan and any assignment of any such interest, obligation or
right and (B) accounts in the Register in accordance with its usual practice in
which it shall record (1) the names and addresses of the Lenders (and each
change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of each
Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid and (5) any other payment received by Agent from Borrower and its
application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans) are registered obligations,
and the right, title and interest of the Lenders and their assignees in and to
such Loans shall be transferable only

 

3



--------------------------------------------------------------------------------

upon notation of such transfer in the Register and no assignment thereof shall
be effective until recorded therein. This Section 1.4 and Section 9.9 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent and the Lenders shall treat each Person whose name
is recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower, Agent or such Lender during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by the Agent.

1.5 Procedure for Borrowing.

(a) The Borrowing of the Term Loan on the Closing Date shall be made upon the
Borrower’s irrevocable (subject to Section 10.5) written notice delivered to
Agent substantially in the form of a Notice of Borrowing or in a writing in any
other form acceptable to Agent, which notice must be received by Agent prior to
2:00 p.m. (New York time) (i) on the date which is one (1) Business Day prior to
the requested Borrowing date of each Base Rate Loan and (ii) on the date which
is three (3) Business Days prior to the requested Borrowing date in the case of
each LIBOR Rate Loan. Such Notice of Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in integral multiples of
$100,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) convert at any time all or any
part of outstanding Loans from Base Rate Loans to LIBOR Rate Loans, (ii) convert
any LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4 if such
conversion is made prior to the expiration of the Interest Period applicable
thereto, or (iii) continue all or any portion of any Loan as a LIBOR Rate Loan
upon the expiration of the applicable Interest Period. Any Loan or group of
Loans having the same proposed Interest Period to be made or continued as, or
converted into, a LIBOR Rate Loan must be in a minimum amount of $1,000,000. Any
such election must be made by the Borrower by 2:00 p.m. (New York time) on the
3rd Business Day

 

4



--------------------------------------------------------------------------------

prior to (1) the end of each Interest Period with respect to any LIBOR Rate
Loans to be continued as such, or (2) the date on which the Borrower wishes to
convert any Base Rate Loan to a LIBOR Rate Loan for an Interest Period
designated by the Borrower in such election. If no election is received with
respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the 3rd Business
Day prior to the end of the Interest Period with respect thereto, that LIBOR
Rate Loan shall be converted to a Base Rate Loan at the end of its Interest
Period. The Borrower must make such election by notice to Agent in writing,
including by Electronic Transmission. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan, if an Event of Default has occurred and
is continuing and Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan as a result thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) Subject to the terms of the First Lien Loan Documents and the Intercreditor
Agreement, the Borrower may at any time upon at least two (2) Business Days’ (or
such shorter period as is acceptable to Agent) prior written notice by the
Borrower to Agent, prepay the Loans in whole or in part in an amount greater
than or equal to $500,000, in each instance, subject to the applicable
Prepayment Premium, if any, and to the provisions of Section 10.4; provided,
however, that any optional prepayment of the Loans prior to May 4, 2013 shall
also be accompanied by the Make Whole Payment. Optional partial prepayments of
Loans shall be applied as directed by Borrower. Optional partial prepayments of
Term Loans in amounts less than $500,000 shall not be permitted.

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower and Agent will promptly notify each Lender thereof and of such Lender’s
Commitment Percentage of such prepayment. The payment amount specified in such
notice shall be due and payable on the date specified therein. Together with
each prepayment under this Section 1.7, the Borrower shall pay any Prepayment
Premium required pursuant to Section 1.7(a) and any amounts required pursuant to
Section 10.4. Optional prepayments under this Section 1.7 shall be accompanied
by accrued and unpaid interest on the principal amount of the Term Loans being
prepaid.

 

5



--------------------------------------------------------------------------------

(c) Intentionally omitted.

1.8 Mandatory Prepayments of Loans and Repayment of the Term Loans.

(a) Repayment of the Term Loans. The Borrower promises to repay the Term Loans
on the Term Loan Maturity Date.

(b) Intentionally Omitted.

(c) Asset Dispositions. Subject to Section 1.8(h) and the terms of the First
Lien Loan Documents and the Intercreditor Agreement, if a Credit Party or any
Subsidiary of a Credit Party shall at any time or from time to time:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$2,000,000, then (A) the Borrower shall promptly notify Agent of such proposed
Disposition or Event of Loss (including the amount of the estimated Net Proceeds
to be received by a Credit Party and/or such Subsidiary in respect thereof) and
(B) promptly upon receipt by a Credit Party and/or such Subsidiary of the Net
Proceeds of such Disposition or Event of Loss, the Borrower shall deliver, or
cause to be delivered, such excess Net Proceeds, together with any applicable
Prepayment Premium, if any, to Agent for distribution to the Lenders as a
prepayment of the Loans, which prepayment shall be applied in accordance with
subsection 1.8(h) hereof. Notwithstanding the foregoing and provided no Default
or Event of Default has occurred and is continuing, such prepayment shall not be
required to the extent a Credit Party or such Subsidiary reinvests the Net
Proceeds of such Disposition or Event of Loss in productive assets (other than
Inventory) of a kind then used or usable in the business of the Borrower or such
Subsidiary, within one hundred eighty (180) days after the date of such
Disposition or Event of Loss or enters into a binding commitment thereof within
said one hundred eighty (180) day period and subsequently makes such
reinvestment; provided that the Borrower notifies Agent of the Borrower’s or
such Subsidiary’s intent to reinvest and of the completion of such reinvestment
at the time such proceeds are received and when such reinvestment occurs,
respectively.

(d) Issuance of Securities. Subject to Section 1.8(h) and the terms of the First
Lien Loan Documents and the Intercreditor Agreement, immediately upon the
receipt by any Credit Party or any Subsidiary of any Credit Party of the Net
Issuance Proceeds of the public issuance of Stock or Stock Equivalents
(including any capital contribution)(other than Net Issuance Proceeds from the
issuance of Excluded Equity Issuances), the Borrower shall, together with any
applicable Prepayment Premium, if any, deliver, or cause to be delivered, to
Agent an amount equal to (i) 50% of such Net Issuance Proceeds if the Total
Leverage Ratio (as calculated in the manner set forth on Exhibit 4.2(b)) as of
the last day of the last Fiscal Quarter for which financial statements are
required to be delivered hereunder is greater than 2.00:1.00 or (ii) 25% of such
Net Issuance Proceeds, if the Total Leverage Ratio (as calculated in the manner
set forth on Exhibit 4.2(b)) as of the last day of the last Fiscal Quarter for
which financial statements are required to be delivered hereunder is less than
or equal to 2.00:1.00, for application to the Loans in accordance with the
provisions of subsection 1.8(h) hereof.

 

6



--------------------------------------------------------------------------------

(e) Excess Cash Flow. Subject to Section 1.8(h) and the terms of the First Lien
Loan Documents and the Intercreditor Agreement, within ten (10) days after the
annual financial statements are required to be delivered pursuant to subsection
4.1(a) hereof, commencing with such annual financial statements for the Fiscal
Year ending December 31, 2012, the Borrower shall deliver to Agent a written
calculation of Excess Cash Flow of the Credit Parties and their Subsidiaries for
such Fiscal Year in the form of Exhibit 1.8(e) and certified as correct on
behalf of the Credit Parties by a Responsible Officer of the Borrower and
concurrently therewith shall, unless waived by Required Lenders, deliver to
Agent, for application to the Loans in accordance with the provisions of
subsection 1.8(h) hereof and distribution to the Lenders, an amount equal to
(i) 75% of such Excess Cash Flow if the Total Leverage Ratio (as calculated in
the manner set forth on Exhibit 4.2(b)) as of the last day of such Fiscal Year
is greater than 2.00:1.00 or (ii) 50% of such Excess Cash Flow if the Total
Leverage Ratio as of the last day of such Fiscal Year is less than or equal to
2.00:1.00, minus, in each case, voluntary prepayments of Term Loans made during
such Fiscal Year. Excess Cash Flow and the related prepayment amount shall be
calculated in the manner set forth in Exhibit 1.8(e).

(f) Issuance of Debt. Subject to Section 1.8(h) and the terms of the First Lien
Loan Documents and the Intercreditor Agreement, immediately upon the receipt by
any Credit Party or any Subsidiary of any Credit Party of the Net Issuance
Proceeds arising from the issuance or incurrence by any Credit Party or any
Subsidiary of any Credit Party of Indebtedness (other than Net Issuance Proceeds
arising from the issuance or incurrence of Indebtedness permitted hereunder),
the Borrower shall deliver, or cause to be delivered, to Agent an amount equal
to 100% of such Net Issuance Proceeds, together with any applicable Prepayment
Premium, if any, for application to the Loans in accordance with the provisions
of subsection 1.8(h) hereof.

(g) Extraordinary Receipts. Subject to Section 1.8(h) and the terms of the First
Lien Loan Documents and the Intercreditor Agreement, immediately upon the
receipt by any Credit Party of any Extraordinary Receipts, the Borrower shall,
unless waived by Required Lenders, deliver, or cause to be delivered, to Agent
an amount equal to 100% of such Extraordinary Receipts, net of any reasonable
expenses incurred in collecting such Extraordinary Receipts, for application to
the Loans in accordance with the provisions of subsection 1.8(h) hereof.

(h) Application of Prepayments. Subject to subsection 1.10(c), any prepayments
pursuant to subsections 1.8(c), 1.8(d), 1.8(e), 1.8(f) or 1.8(g) shall be
applied to prepay the Term Loans. To the extent permitted by the foregoing
sentence, amounts prepaid shall be applied first to any Base Rate Loans then
outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest
Periods remaining. All mandatory prepayments under this Section 1.8 shall be
accompanied by accrued and unpaid interest on the principal amount of the Term
Loans being prepaid. Together with each prepayment under this Section 1.8, the
Borrower shall pay any Prepayment Premium required pursuant to the applicable
subsection of this Section 1.8 and any amounts required pursuant to Section 10.4
hereof. Notwithstanding anything to the contrary set forth herein, the Borrower
shall not be permitted or required to prepay any Loans

 

7



--------------------------------------------------------------------------------

under Section 1.8 of this Agreement unless (i) such prepayment is not prohibited
under the Intercreditor Agreement, (ii) if such prepayment occurs prior to
May 4, 2013, it shall also be accompanied by the Make Whole Payment and
(iii) (A) the First Lien Obligations have been paid in full and all commitments
to lend money under the First Lien Loan Documents shall have terminated, or
(B) such amount would be paid to the “Lenders” under and pursuant to the First
Lien Credit Agreement but for the fact that the “Lenders” under the First Lien
Credit Agreement have waived their right to receive such prepayment.

(i) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in any Fee Letters.

(b) Intentionally Omitted.

(c) Intentionally Omitted.

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 1:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of a Default
of any and all payments in respect of any Obligation and any proceeds of
Collateral.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

 

8



--------------------------------------------------------------------------------

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent and Lenders (together with any applicable Prepayment Premium and
Make Whole Payment, if any);

fourth, to payment of principal of the Obligations;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.11 Return of Payment; Procedures.

(a) Intentionally Omitted.

(b) Intentionally Omitted.

(c) Intentionally Omitted.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

 

9



--------------------------------------------------------------------------------

(e) Intentionally Omitted.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish customary procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto. Without limiting the generality of the
foregoing, Agent is hereby authorized to establish customary procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion, on E-Systems.

(g) Intentionally Omitted.

1.12 Intentionally Omitted.

ARTICLE II -

CONDITIONS PRECEDENT

2.1 Conditions of Loans. The obligation of each Lender to make its Loans
hereunder is subject to satisfaction of the following conditions:

(a) Subject to Section 4.18, Agent shall have received on or before the Closing
Date all of the agreements, documents, instruments and other items set forth on
the closing checklist attached hereto as Exhibit 2.1 (other than Collateral
Access Agreements in respect of any location listed on Schedule 4.12(ii) for
which the Credit Parties have exerted or are exerting commercially reasonable
efforts in order to obtain same), each in form and substance reasonably
satisfactory to Agent.

(b) No Governmental Authority shall have obtained, enacted, issued, promulgated,
enforced or entered any Applicable Law (as defined in the Merger Agreement),
arbitration award, finding or Order (as defined in the Merger Agreement)
(whether temporary, preliminary or permanent), in any case that is in effect and
prevents or prohibits consummation of the transactions contemplated herein or
any Related Transaction (the “Transactions”).

(c) The consolidated Total Leverage Ratio, which solely for the purpose of this
condition, shall exclude the Closing Date Letters of Credit, of Borrower and its
Subsidiaries as of August 31, 2011, 2011 but on a pro forma basis to give effect
to the funding of the Loans on the Closing Date and the Related Transactions
shall not exceed 3.60:1.00 assuming average working capital levels. Solely for
the purposes of the foregoing calculation at closing, EBITDA will be defined
generally as (i) operating income from continuing operations, plus (ii) non-cash
expenses, plus (iii) one-time expenses incurred as a result of the Transactions,
plus (iv) estimated cost savings to be achieved during the 12 month period
following the Closing Date, as set forth on Schedule 2.1(c) attached hereto, in
an aggregate principal amount not to exceed $5,000,000.

 

10



--------------------------------------------------------------------------------

(d) The Closing Date Merger shall have been consummated in accordance with the
terms of the Merger Agreement substantially concurrent with the funding of the
Loans on the Closing Date, without any amendment, modification or waiver of any
of the provisions thereof that would be materially adverse to the Lenders
without the consent of Agent (it being understood that any amendment or waiver
to the definition of Material Adverse Effect (as defined in the Acquisition
Agreement), or that results in a reduction of the cash portion of the purchase
price, will be deemed to be materially adverse to the Lenders) and all
requirements of law.

(e) Except as disclosed in the Company SEC Reports (as defined in the Merger
Agreement) or in the schedules to the Merger Agreement, from March 31, 2011, to
the date of the Merger Agreement there shall not have occurred a Combined
Material Adverse Effect and since the date of the Merger Agreement, there shall
not have occurred and be continuing, a Combined Material Adverse Effect.

(f) Agent shall have received (i) customary opinions of counsel to the Credit
Parties and of appropriate local counsel, (ii) a solvency certificate from
Borrower’s chief financial officer, (iii) subject to Section 4.18, customary
insurance policy endorsements naming the Agent as an additional insured or loss
payee, as applicable, and (d) reliance letters with respect to any legal
opinions given by counsel to Borrower or Seller in connection with the Closing
Date Merger.

(g) Subject in all respects to the Funds Certain Provisions (as defined in the
Commitment Letter), all documents and instruments required to create and perfect
Agent’s security interest in the Collateral shall have been executed and
delivered and, if applicable, be in proper form for filing.

(h) Agent shall have received all documentation and other information about
Borrower and the Guarantors as has been reasonably requested in writing by Agent
or Lead Arranger at least 10 days prior to the Closing Date and that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

(i) Agent shall have received (a) unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Borrower for
each subsequent fiscal quarter after December 31, 2010 ended at least 45 days
before the Closing Date and (b) unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Borrower and
the Acquired Business (as defined in the Commitment Letter; hereinafter, the
“Acquired Business”), respectively, for each subsequent month after April 30,
2011 ended at least 30 days before the Closing Date.

(j) Agent shall have received (a) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Borrower and its
subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 45 days prior
to the Closing Date; (b) the combined estimated pro forma financial statements
for Borrower and the Acquired Business for the year 2011, including revenue and
EBITDA for Borrower and the Acquired Business by quarter for 2011; and (c) the

 

11



--------------------------------------------------------------------------------

Borrower’s consolidated financial projections for the six year period commencing
for the calendar year following the Closing Date, in each case prepared after
giving effect to the Transaction as if the Transaction had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements); provided that such pro forma
financial statements shall meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1; provided, further, that the pro forma
financial statements delivered pursuant to clauses (a) and (b) above were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are reasonable in light of the then existing conditions, and, in the
case of each of this and the immediately preceding provisos, the chief financial
officer of Borrower shall have provided to Agent a written certification to that
effect.

(k) All fees required to be paid pursuant to the Fee Letters and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter and the Fee Letters shall, upon the Borrowing hereunder, have
been paid on the Closing Date (which amounts may be offset against the proceeds
of the Loans made on the Closing Date).

(l) After giving effect to the consummation of the Transactions, Borrower and
its subsidiaries shall have no outstanding preferred equity, debt for borrowed
money or capitalized lease obligations, except for (a) 5,000 shares of Series A
preferred stock, par value $.001 per share; stated value $100 per share of
Borrower, (b) debt for borrowed money incurred pursuant to the Loan Documents
and the First Lien Loan Documents, (c) outstanding letters of credit with an
aggregate face amount of not more than $4,660,000 (the “Closing Date Letters of
Credit”) and (d) such other existing debt for borrowed money and capitalized
lease obligations in an aggregate amount not to exceed $1,500,000. Agent shall
have received fully executed pay-off letters reasonably satisfactory to Agent
confirming that all obligations owing by any Credit Party to Prior Lender will
be repaid in full from the proceeds of the Loans and all Liens upon any of the
Property of the Credit Parties or any of their Subsidiaries in favor of Prior
Lender shall be terminated by Prior Lender immediately upon such payment; and
all letters of credit issued or guaranteed by Prior Lender shall have been
terminated, cash collateralized, or supported by a Letter of Credit (as defined
in and issued pursuant to the First Lien Loan Documents), as mutually agreed
upon by Agent, Prior Lender, the Borrower and the Seller, as applicable.

(m) (i) The representations and warranties regarding the Seller and its
Subsidiaries in the Merger Agreement as are material to the interests of Agent
and the Lenders, but only to the extent that the Borrower or its Affiliates have
the right to terminate its or its Affiliates’ obligations under the Merger
Agreement (or the right not to consummate the Closing Date Merger pursuant to
the Merger Agreement) as a result of a failure of such representations and
warranties to be true and correct and (ii) the Specified Representations shall
be accurate in all material respects.

2.2 Intentionally Omitted.

 

12



--------------------------------------------------------------------------------

ARTICLE III -

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents and the
Related Agreements to which it is a party and, as applicable, to consummate the
Related Transactions and other transactions related thereto;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Related Agreements to which such Person is party, and, as applicable, the
consummation of the Related Transactions and other transactions contemplated
therein, have been duly authorized by all necessary action, and do not and will
not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach, default or contravention of,
or result in the creation of any Lien (other than a Permitted Lien) under, or
permit the termination or acceleration of, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject;

(c) violate any material Requirement of Law; or

 

13



--------------------------------------------------------------------------------

(d) negatively affect any Group Member’s right to receive, or reduce the amount
of, payments and reimbursements from Third Party Payors, or materially affect
any Health Care Permit.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or Permit of, or filing with, any Governmental
Authority or consent of, or notice to, any Person, is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement, any other Loan Document or Related Agreement, or, as applicable, the
consummation of the Related Transactions and other transactions related thereto,
except (a) for recordings and filings in connection with the Liens granted to
Agent under the Collateral Documents, (b) those obtained or made on or prior to
the Closing Date and (c) in the case of any Related Agreement, those which, if
not obtained or made, would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document or
Related Agreement, or any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any Requirement
of Law.

 

14



--------------------------------------------------------------------------------

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Credit
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock. As of the
Closing Date, except as set forth on Schedule 3.8, no Credit Party and no
Subsidiary of any Credit Party owns any Margin Stock.

3.9 Title to Properties. As of the Closing Date, the Real Estate listed in
Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each of
their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses. None of the Property of any Credit Party or any
Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens. As of the Closing Date, Schedule 3.9 also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate. All material permits required to have been issued to enable the
Real Estate to be lawfully occupied and used for all of the purposes for which
it is currently occupied and used have been lawfully issued and are in full
force and effect.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof

 

15



--------------------------------------------------------------------------------

except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP. Except as set forth on
Schedule 3.10, as of the Closing Date, no Tax Return is under audit or
examination by any Governmental Authority and no notice of any audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheets of the Borrower and its
Subsidiaries dated December 31, 2010, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date, (ii) the unaudited interim consolidated balance
sheets of the Borrower and its Subsidiaries dated March, 31, 2011 and June 30,
2011 and the related unaudited consolidated statements of income and cash flows
for the Fiscal Quarter then ended, (iii) the unaudited interim consolidated
balance sheets of the Seller and its Subsidiaries dated March, 31, 2011 and
June 30, 2011 and the related unaudited consolidated statements of income and
cash flows for the Fiscal Quarter then ended, (iv) the unaudited interim
consolidated balance sheets of the Borrower and its Subsidiaries dated May, 31,
2011, June 30, 2011, July 31, 2011 and August 31, 2011 and the related unaudited
consolidated statements of income and cash flows for the calendar month then
ended and (v) the unaudited interim consolidated balance sheets of the Seller
and its Subsidiaries dated May, 31, 2011, June 30, 2011, July 31, 2011 and
August 31, 2011 and the related unaudited consolidated statements of income and
cash flows for the calendar month then ended, delivered on the Closing Date:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries, taken as a whole, and the Seller and its
Subsidiaries, taken as a whole, as applicable and in each case, for the
avoidance of doubt, without giving pro forma effect to the consummation of the
Closing Date Merger, as of the dates thereof and results of operations for the
periods covered thereby.

(b) (i)(A) The pro forma unaudited consolidated balance sheet of the Borrower
and its Subsidiaries dated June 30, 2011 and the related pro forma consolidated
statement of income of Borrower and its Subsidiaries as of and for the
twelve-month period then ended and (B) the combined estimated pro forma
financial statements for the Borrower and its Subsidiaries for Fiscal Year 2011,
including revenue and EBITDA for the Borrower and its

 

16



--------------------------------------------------------------------------------

Subsidiaries by Fiscal Quarter, in the case of each of clauses (A) and (B),
delivered on the Closing Date, were (1) prepared by the Borrower giving pro
forma effect to the funding of the Loans and Related Transactions, (2) based on
the unaudited consolidated and consolidating balance sheets of the Borrower, the
Seller and their respective Subsidiaries dated June 30, 2011, (3) prepared in
good faith on the basis of assumptions stated therein, which assumptions were
reasonable in light of existing conditions and (4) prepared in accordance with
GAAP, with only such adjustments thereto as would be required in a manner
consistent with GAAP, and (ii) the consolidated financial projections for the
Borrower and its Subsidiaries for the six year period commencing with the 2012
calendar year delivered on the Closing Date, in each case, (A) were prepared by
the Borrower giving pro forma effect to the funding of the Loans and Related
Transactions as if the same had occurred as of such date (in the case of such
balance sheet) or at the beginning of such period (in the case of such other
financial statements) and (B) meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1.

(c) Since March 31, 2011, there has been no Material Adverse Effect.

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent the Borrower’s good faith estimate of future financial performance and
are based on assumptions believed by the Borrower to be fair and reasonable in
light of current market conditions, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ materially from the projected results.

3.12 Environmental Matters. Except as set forth in Schedule 3.12 and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
(i) any Contractual Obligation dealing with settlement or remedial obligations
of any Credit Party or any Subsidiary of any Credit Party or (ii) any pending
(or, to the knowledge of any Credit Party, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice relating in any manner to
any Environmental Law (and, in the case of any such previously owned, leased,
subleased, operated or otherwise occupied Real Estate, any such pending or
threatened order, action, investigation, suit, proceeding, audit, claim, demand,
dispute or notice concerns a period when a Credit Party or Subsidiary of a
Credit Party had an interest in such

 

17



--------------------------------------------------------------------------------

Real Property), (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Credit Party or any Subsidiary of any Credit Party and, to the knowledge of any
Credit Party, no facts, circumstances or conditions exist that could reasonably
be expected to result in any such Lien attaching to any such property, (d) no
Credit Party and no Subsidiary of any Credit Party has caused or suffered to
occur a Release in violation of Environmental Law of Hazardous Materials at, to
or from any Real Estate, (e) all Real Estate currently (or to the knowledge of
any Credit Party previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Credit Party and each Subsidiary of each Credit
Party is (or, in the case of any such previously owned, leased, subleased,
operated or otherwise occupied Real Estate, was at all such previous times) free
of contamination by any Hazardous Materials present in violation of
Environmental Law and (f) no Credit Party and no Subsidiary of any Credit Party
(i) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations in violation of any Environmental Law or (ii) knows of any
facts, circumstances or conditions reasonably constituting notice of a violation
of any Environmental Law, including receipt of any information request or notice
of potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made on or
prior to the date this representation and warranty is made or remade, (b) the
disbursement of the proceeds of such Loans to or as directed by the Borrower,
(c) the consummation of the Related Transactions and (d) the payment and accrual
of all transaction costs in connection with the foregoing, both the Credit
Parties taken as a whole and the Borrower individually are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a

 

18



--------------------------------------------------------------------------------

Material Adverse Effect. To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party and each Subsidiary of
each Credit Party does not infringe, misappropriate, dilute, violate or
otherwise impair any Intellectual Property owned by any other Person and (b) no
other Person has contested any right, title or interest of any Credit Party or
any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to have a
Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Properties
in localities where such Person operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
Agent.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person. All issued and outstanding Stock
and Stock Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Borrower and Subsidiaries of the Borrower, those in favor of
Agent, for the benefit of the Secured Parties. All such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities. All of the issued and outstanding Stock of each Credit Party
(other than Borrower) and each Subsidiary of each Credit Party is owned by each
of the Persons and in the amounts set forth in Schedule 3.19. Except as set
forth in Schedule 3.19, there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of Borrower and all of its Subsidiaries, which the Credit Parties shall
update upon notice to Agent promptly following the completion of any Permitted
Acquisition and promptly following the incorporation, organization or formation
of any Subsidiary.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

 

19



--------------------------------------------------------------------------------

3.21 Deposit Accounts and Other Accounts. Schedule 3.21 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a brief description of the purpose of the account, and the
complete account number therefor.

3.22 Merger Agreement. As of the Closing Date, the Borrower has delivered to
Agent (or made available to Agent in an electronic data room) a complete and
correct copy of the Merger Agreement (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other material
documents delivered pursuant thereto or in connection therewith). No Credit
Party and, to each Credit Party’s knowledge, no other Person party thereto is in
default in the performance or compliance with any material provisions thereof.
The Merger Agreement complies in all material respects with, and the Closing
Date Merger has been consummated in all material respects in accordance with,
all applicable Requirements of Law. The Merger Agreement is in full force and
effect as of the Closing Date and has not been terminated, rescinded or
withdrawn. All material requisite approvals by Governmental Authorities having
jurisdiction over the Seller, any Credit Party or the other Persons referenced
therein with respect to the transactions contemplated by the Merger Agreement
have been obtained, and no such approvals impose any conditions to the
consummation of the transactions contemplated by the Merger Agreement or to the
conduct by any Credit Party of its business thereafter. To each Credit Party’s
knowledge, the Seller’s representations or warranties in the Merger Agreement
are true and correct in all material respects. Each of the representations and
warranties given by each applicable Credit Party (other than the Seller) in the
Merger Agreement is true and correct in all material respects (without
duplication of any materiality qualifier contained therein).

3.23 First Lien Loan Documents. As of the Closing Date, the Borrower has
delivered to Agent a complete and correct copy of the First Lien Loan Documents
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith).

3.24 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, financial statement or certificate
furnished in writing by or on behalf of any Credit Party or any of their
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials, if any, delivered by or on behalf of any Credit Party to
Agent or the Lenders prior to the Closing Date), contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered;
provided, however, that with respect to financial projections, Borrower
represents in this Section 3.24 only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

3.25 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions

 

20



--------------------------------------------------------------------------------

of the Bank Secrecy Act and all regulations issued pursuant to it. No Credit
Party and no Subsidiary or Affiliate of a Credit Party (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.

3.26 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and (c) to
the extent applicable to the Credit Parties and their Subsidiaries and
Affiliates, other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

3.27 Health Care Matters.

(a) Compliance with Health Care Laws. Each Group Member is, and at all times
during the six calendar years immediately preceding the Closing Date has been,
in material compliance with all Health Care Laws and requirements of Third Party
Payor Programs applicable to it, its assets, business or operations. No
circumstance exists or event has occurred which could reasonably be expected to
result in a material violation of any Health Care Law or any requirement of any
Third Party Payor Program.

(b) Health Care Permits. Each Group Member holds, and at all times during the
six calendar years immediately preceding the Closing Date has held, all Health
Care Permits necessary for it to own, lease, sublease or operate its assets or
to conduct its business or operations as presently conducted (including without
limitation, to provide primary medical care services, to subcontract for other
provider services, to operate sleep diagnostic centers and to participate in and
obtain reimbursement under all Third Party Payor Programs in which the Group
Members participate). All such Health Care Permits are, and at all times during
the six calendar years immediately preceding the Closing Date have been, in full
force and effect and there is and has been no material default under, violation
of, or other noncompliance with the terms and conditions of any such Health Care
Permit. No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, has resulted or would result in the
suspension, revocation, termination, restriction, limitation, modification or
non-renewal of any material Health Care Permit. No Governmental Authority has
taken, or to the knowledge of any Group Member intends to take, action to
suspend, revoke, terminate, place on probation,

 

21



--------------------------------------------------------------------------------

restrict, limit, modify or not renew any Health Care Permit of any Group Member.
As of the Closing Date, Schedule 3.27 sets forth an accurate, complete and
current list of all material Health Care Permits, and all Third Party Payor
Authorizations for Third Party Payor Programs in which any Group Member
participates.

(c) Third Party Payor Authorizations. Each Group Member holds, and at all times
during the six calendar years immediately preceding the Closing Date has held,
in full force and effect, all material Third Party Payor Authorizations
necessary to participate in and be reimbursed by all material Third Party Payor
Programs in which any Group Member participates. There is no investigation,
audit, claim review, or other action pending, or to the knowledge of any Group
Member, threatened, which could result in a suspension, revocation, termination,
restriction, limitation, modification or non-renewal of any Third Party Payor
Authorization or result in any Group Member’s exclusion from any Third Party
Payor Program

(d) Licensed Personnel. To the knowledge of each Group Member, the Licensed
Personnel have complied and currently are in compliance in all material respects
with all applicable Health Care Laws, and hold and, at all times that such
Persons have been Licensed Personnel of any Group Member, have held, all
professional licenses and other Health Care Permits and, to the knowledge of
each Group Member, all Third Party Payor Authorizations required in the
performance of such Licensed Personnel’s duties for such Group Member, and, each
such Health Care Permit and Third Party Payor Authorization is in full force and
effect and, to the knowledge of each Group Member, no suspension, revocation,
termination, impairment, modification or non-renewal of any such Permit or Third
Party Payor Authorization is pending or threatened.

(e) Accreditation. Each Group Member has obtained and maintains accreditation in
good standing and without limitation or impairment by all required accrediting
organizations, except where the failure to have or maintain such accreditation
in good standing or imposition of limitation or impairment would not have, in
the aggregate, a Material Adverse Effect.

(f) Proceedings; Audits. There are no pending (or, to the knowledge of any Group
Member, threatened) Proceedings against or affecting any Group Member relating
to any actual or alleged material non-compliance with any Health Care Law or
requirement of any Third Party Payor Program. There are no facts, circumstances
or conditions that would reasonably be expected to form the basis for any such
Proceeding against or affecting any Group Member. There currently exist no
restrictions, deficiencies, required plans of correction or other such remedial
measures with respect to any Health Care Permit of a Group Member, or a Group
Member’s participation in any Third Party Payor Program. Without limiting the
foregoing, no validation review, program integrity review, audit or other
investigation related to any Group Member or its operations, or the consummation
of the transactions contemplated in the Loan Documents or related to the
Collateral (i) has been conducted by or on behalf of any Governmental Authority,
or (ii) is scheduled, pending or, to the knowledge of any Group Member,
threatened.

(g) Overpayments. No Group Member (i) has retained an overpayment received from,
or failed to refund any amount due to, any Third Party Payor in violation of any
Health Care Law or contract; and (ii) except as set forth on Schedule 3.27, has
received written notice of, or has knowledge of, any overpayment or refunds due
to any Third Party Payor.

 

22



--------------------------------------------------------------------------------

(h) Material Statements. No Group Member, nor any officer, affiliate, employee
or agent of any Group Member, has made an untrue statement of a material fact or
fraudulent statement to any Governmental Authority, failed to disclose a
material fact that must be disclosed to any Governmental Authority, or committed
an act, made a statement or failed to make a statement that, at the time such
statement, disclosure or failure to disclose occurred, would reasonably be
expected to constitute a violation of any Health Care Law.

(i) Prohibited Transactions. No Group Member, nor, to the knowledge of any Group
Member, any officer, affiliate, employee or agent of any Group Member, directly
or indirectly, has (i) offered or paid or solicited or received any
remuneration, in cash or in kind, or made any financial arrangements, in
violation of any Health Care Law; (ii) given or agreed to give, or is aware that
there has been made or that there is any agreement to make, any gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) in violation of any Health Care Law; (iii) made or agreed
to make, or is aware that there has been made or that there is any agreement to
make, any contribution, payment or gift of funds or property to, or for the
private use of, any governmental official, employee or agent where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is or was illegal under the laws of any Governmental Authority having
jurisdiction over such payment, contribution or gift; (iv) established or
maintained any unrecorded fund or asset for any purpose or made any misleading,
false or artificial entries on any of its books or records for any reason; or
(v) made, or agreed to make, or is aware that there has been made or that there
is any agreement to make, any payment to any person with the intention or
understanding that any part of such payment would be in violation of any Health
Care Law or used or was given for any purpose other than that described in the
documents supporting such payment. To the knowledge of each Group Member, no
person has filed or has threatened to file against any Group Member or their
Affiliates an action under any federal or state whistleblower statute, including
without limitation, under the False Claims Act of 1863 (31 U.S.C. § 3729 et
seq.).

(j) Exclusion. None of the Group Members, nor, to the knowledge of any Group
Member, any owner, officer, director, partner, agent, managing employee or
Person with a “direct or indirect ownership interest” (as that phrase is defined
in 42 C.F.R. § 420.201) in any Group Member, nor any Licensed Personnel of any
Group Member, has been (or, has been threatened to be) (i) excluded from any
Third Party Payor Program pursuant to 42 U.S.C. § 1320a-7 and related
regulations, (ii) “suspended” or “debarred” from selling products to the U.S.
government or its agencies pursuant to the Federal Acquisition Regulation,
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other applicable laws or regulations,
(iii) debarred, disqualified, suspended or excluded from participation in any
Third Party Payor Program or is listed on the General Services Administration
list of excluded parties, nor is any such debarment, disqualification,
suspension or exclusion threatened or pending, or (iv) made a party to any other
action by any Governmental Authority that may prohibit it from selling products
or providing services to any governmental or other purchaser pursuant to any
federal, state or local laws or regulations.

 

23



--------------------------------------------------------------------------------

(k) Corporate Integrity Agreement. None of the Group Members, nor any owner,
officer, director, partner, agent, managing employee or Person with a “direct or
indirect ownership interest” (as that phrase is defined in 42 C.F.R. §1001.1001)
in any Group Member is a party to, or bound by, any order, individual integrity
agreement, corporate integrity agreement, corporate compliance agreement,
deferred prosecution agreement, or other formal or informal agreement with any
Governmental Authority concerning compliance with Health Care Laws.

(l) Reimbursement Coding. To the extent any Group Member provides to its
customers or any other Persons reimbursement coding or billing advice, all such
advice is and, as applicable, has been, in all material respects, complete and
accurate, and conforms and, as applicable, has materially conformed, to the
applicable American Medical Association’s Current Procedural Terminology (CPT),
the International Classification of Disease, Ninth Revision, Clinical
Modification (ICD 9 CM), and other applicable coding systems, and the advice can
be relied upon to create accurate claims for reimbursement by Third Party
Payors.

3.28 Senior Debt. This Agreement and the other Loan Documents and the
Obligations are and will at all times be direct and unconditional general
obligations of the Credit Parties, and rank and will at all times rank in right
of payment and otherwise at least pari passu with all other unsecured
Indebtedness of the Credit Parties, whether now existing or hereafter
outstanding.

ARTICLE IV -

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
quarterly financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower shall
deliver to Agent and each Lender by Electronic Transmission and (other than for
documents filed with the SEC which shall be delivered in the same form as filed
with the SEC) in detail reasonably satisfactory to Agent and the Required
Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated and consolidating balance
sheets of the Borrower and each of its Subsidiaries as at the end of such Fiscal
Year and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally-recognized
independent public accounting firm reasonably acceptable to Agent which

 

24



--------------------------------------------------------------------------------

report shall (i) contain an unqualified opinion, stating that such consolidated
financial statements present fairly in all material respects the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years and (ii) not include any explanatory paragraph
expressing substantial doubt as to going concern status; and

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each year, a copy of the unaudited consolidated and
consolidating balance sheets of the Borrower and each of its Subsidiaries, and
the related consolidated and consolidating statements of income and cash flows
as of the end of such Fiscal Quarter and for the portion of the Fiscal Year then
ended, all certified on behalf of the Borrower by an appropriate Responsible
Officer of the Borrower as being complete and correct and fairly presenting, in
all material respects, in accordance with GAAP, the financial position and the
results of operations of the Borrower and its Subsidiaries, subject to normal
year-end adjustments and absence of footnote disclosures.

4.2 Certificates; Other Information. The Borrower shall furnish to Agent and
each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of the Borrower,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries for the Fiscal Quarter and the portion of the Fiscal Year
then ended (or for the Fiscal Year then ended in the case of annual financial
statements), and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to subsection 4.2(d) and discussing the reasons
for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrower
by a Responsible Officer of the Borrower;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the SEC or any similar Governmental Authority;

(d) as soon as available and, in any event, no later than the earlier of
(i) fifteen (15) days after the approval of the Borrower’s board of directors
and (ii) seventy (70) days after the last day of each Fiscal Year of the
Borrower, projections and budget for the Credit Parties (and their
Subsidiaries’) consolidated and consolidating financial performance for the
forthcoming Fiscal Year on a quarter by quarter basis, including assumptions
made in the build-up of such budget;

 

25



--------------------------------------------------------------------------------

(e) promptly upon receipt thereof, copies of any reports submitted by the
Borrower’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
management or comment letters submitted by such accountants to management of any
Credit Party in connection with their services;

(f) from time to time, if Agent determines that obtaining appraisals is
necessary in order for Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), and at
any time if a Default or an Event of Default shall have occurred and be
continuing, Agent may, or may require the Borrower to, in either case at the
Borrower’s expense, obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then current fair market value of
all or any portion of the personal property of any Credit Party or any
Subsidiary of any Credit Party and the fair market value or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance) of any Real Estate of any Credit Party or any Subsidiary of any
Credit Party;

(g) no later than thirty (30) days after the end of each Fiscal Quarter, a
certificate of a Responsible Officer of Borrower setting forth in reasonable
detail any Margin Stock owned by each Credit Party and each Subsidiary of each
Credit Party as of the last day of such Fiscal Quarter;

(h) together with the delivery of the financial statements referred to in
subsection 4.1(b) above, a summary of the outstanding balances of all
intercompany Indebtedness as of the last day of the Fiscal Quarter covered by
such financial statements, certified as complete and correct in all material
respects by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such financial statements;

(i) together with the delivery of the financial statements referred to in
subsection 4.1(a) above, each in form and substance satisfactory to the Agent
and certified as complete and correct in all material respects by a Responsible
Officer of the Borrower as part of the Compliance Certificate delivered in
connection with such financial statements, a list of all material insurance
coverage maintained as of the date thereof by any Group Member, together with
such other related documents and information as the Agent may reasonably
require; and

(j) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.

4.3 Notices. The Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than four (4) Business Days after a
Responsible Officer of any Group Member has knowledge of):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that will become a Default or Event of Default;

 

26



--------------------------------------------------------------------------------

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which with respect
to either of the foregoing would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Group Member or any action, investigation, suit,
proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member, in each case, that (i) seeks injunctive or similar relief of a material
nature or that seeks an injunction or other stay of the performance of any Loan
Document or Related Agreement, (ii) claims an amount of damages or, in the
reasonable judgment of the Borrower, exposes any Group Member to liability, in
either case, in excess of $5,000,000 (or its equivalent in another currency or
currencies) in the aggregate (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer (which for the purposes
hereof includes Healthcare Underwriters Group of Florida and its successors and
assigns) has not denied coverage therefor), (iii) alleges potential or actual
material violations of any Health Care Law by any Group Member or any of its
Licensed Personnel or (iv) if adversely determined would have a Material Adverse
Effect;

(e) (i) the receipt by any Credit Party of any written notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any property of any
Credit Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA or intent to terminate any Title IV
Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

 

27



--------------------------------------------------------------------------------

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Borrower of Stock or Stock Equivalents not requiring a mandatory prepayment
hereunder);

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income,
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(l) the voluntary disclosure by any Group Member to the Office of the Inspector
General of the United States Department of Health and Human Services, or any
Third Party Payor Program (including to any intermediary, carrier or contractor
of such program), of an actual or potential overpayment matter involving the
submission of claims to a Third Party Payor in an amount greater than $250,000;

(m) that any Group Member, or to the knowledge of any Group Member, an owner,
officer, manager, employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. §420.201) in any Group Member:
(i) has had a civil monetary penalty assessed against him or her pursuant to 42
U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (ii) has been excluded from participation in a Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty; (iii) has been convicted (as that
term is defined in 42 C.F.R. §1001.2) of any of those offenses described in 42
U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a
proceeding seeking to assess such penalty; or (iv) has been involved or named in
a U.S. Attorney complaint made or any other action taken pursuant to the False
Claims Act under 31 U.S.C. §§3729-3731 or in any qui tam action brought pursuant
to 31 U.S.C. §3729 et seq.;

 

28



--------------------------------------------------------------------------------

(n) receipt by any Group Member of any notice or communication from an
accrediting organization that such Person is (i) subject to or is required to
file a plan of correction with respect to any accreditation survey, or (ii) in
danger of losing its accreditation due to a failure to comply with a plan of
correction;

(o) any material health care survey, report or other communication related to
licensure, accreditation, or participation in any Third Party Payor Program that
includes any statement of deficiencies pertaining to any Group Member;

(p) any material validation review, program integrity review or material
reimbursement audits related to any Group Member in connection with any Third
Party Payor Program;

(q) any claim to recover any alleged overpayments with respect to any
receivables in excess of $250,000;

(r) notice of any material reduction in the level of reimbursement expected to
be received with respect to receivables;

(s) any allegations of licensure violations or fraudulent acts or omissions
involving any Group Member, or, to the knowledge of any Group Member, any
Licensed Personnel;

(t) the pending or, to the knowledge of any Group Member, threatened imposition
of any material fine or penalty by any Governmental Authority under any Health
Care Law against any Group Member, or, to the knowledge of any Group Member, any
Licensed Personnel;

(u) any changes in any Health Care Law (including the adoption of a new Health
Care Law) known to a Group Member that would, in the aggregate, have a Material
Adverse Effect;

(v) notice of any Group Member’s fees in excess of $250,000 being contested or
disputed;

(w) any pending or threatened revocation, suspension, termination, probation,
restriction, limitation, denial, or non-renewal with respect to any Health Care
Permit or Third Party Payor Authorization;

(x) any non-routine and material inspection of any facility of a Group member by
any Governmental Authority;

(y) notice of the occurrence of any reportable event as defined in any corporate
integrity agreement, corporate compliance agreement or deferred prosecution
agreement pursuant to which any Group Member has to make a submission to any
Governmental Authority or other Person under the terms of such agreement, if
any; and

 

29



--------------------------------------------------------------------------------

(z) without duplication, any failure of any Group Member to comply with the
covenants and conditions of Section 4.17 hereof.

Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of the Borrower, setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrower’s
Subsidiaries, in connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation or non-renewal of which would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its IP Licenses.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used in its business in good working order and condition, ordinary wear and tear
excepted and shall make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries (including

 

30



--------------------------------------------------------------------------------

policies of life, fire, theft, product liability, public liability, Flood
Insurance, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Credit Parties and (ii) cause all
such insurance relating to any property or business of any Credit Party to name
Agent as additional insured or loss payee, as appropriate. All policies of
insurance on real and personal property of the Credit Parties will contain an
endorsement, in form and substance acceptable to Agent, showing loss payable to
Agent (Form CP 1218 or equivalent) and extra expense and business interruption
endorsements. Such endorsement, or an independent instrument furnished to Agent,
will provide that the insurance companies will give Agent at least thirty
(30) days’ prior written notice before any such policy or policies of insurance
shall be altered or canceled and that no act or default of the Credit Parties or
any other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage. Each Credit Party shall direct
all present and future insurers under its “All Risk” policies of property
insurance to pay all proceeds payable thereunder directly to Agent, subject to
the Borrower’s rights under Section 1.8(c) hereof. If any insurance proceeds are
paid by check, draft or other instrument payable to any Credit Party and Agent
jointly, Agent may endorse such Credit Party’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash. Agent reserves
the right at any time, upon review of each Credit Party’s risk profile, to
require additional forms and limits of insurance. Notwithstanding the
requirement in subsection (i) above, Federal Flood Insurance shall not be
required for Real Estate not located in a Special Flood Hazard Area.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests, including interests
in the Credit Parties’ and their Subsidiaries’ properties. This insurance may,
but need not, protect the Credit Parties’ and their Subsidiaries’ interests. The
coverage that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Subsidiary in connection with said Property. The Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that there has been obtained insurance as required by this
Agreement. If Agent purchases insurance, the Credit Parties will be responsible
for the costs of that insurance, including interest and any other charges Agent
may impose in connection with the placement of insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance shall be added to the Obligations. The costs of the insurance may be
more than the cost of insurance the Borrower may be able to obtain on its own.

4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

31



--------------------------------------------------------------------------------

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(c) all Indebtedness greater than $1,100,000 individually, as and when due and
payable (after giving effect to applicable grace periods), but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation to which
such Credit Party or any of its Subsidiaries is bound, or to which it or any of
its Property is subject, including the Related Agreements, except where the
failure to perform would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP in all material respects consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Person. Each Credit Party shall, and shall cause each of its Subsidiaries to,
with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice up to two times per Fiscal
Year (unless an Event of Default shall have occurred and be continuing, in which
event no notice shall be required and Agent shall have access at any and all
times during the continuance thereof): (a) provide access to such property to
Agent and any of its Related Persons; and (b) subject to applicable privacy laws
regarding patient or other records, permit Agent and any of its Related Persons
to conduct field examinations, audit, inspect, and make extracts and copies (or
take originals if reasonably necessary for the purpose of preserving, perfecting
or realizing upon Collateral) from all of such Credit Party’s books and records,
and evaluate and make physical verifications and appraisals of the Inventory and
other Collateral in any manner and through any medium that Agent considers
advisable, in each instance, at the Credit Parties’ expense; provided the Credit
Parties shall only be obligated to reimburse Agent for the expenses of one such
field examination, audit and inspection per calendar year or more frequently if
an Event of Default has occurred and is continuing. Any Lender may accompany
Agent or its Related Persons in connection with any inspection at such Lender’s
expense.

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) first to refinance Prior Indebtedness on the Closing Date and then
to pay on the Closing Date a portion of the consideration under the Merger
Agreement and (b) to pay costs and expenses of the Related Transactions and
costs and expenses required to be paid pursuant to Section 2.1.

 

32



--------------------------------------------------------------------------------

4.11 Cash Management Systems.

(a) Each Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements with
respect to each of its deposit, securities, commodity or similar accounts
maintained by such Person (other than (i) any payroll accounts into which there
is deposited no funds other than those intended solely to cover wages for
employees of the Credit Parties so long as such payroll account is a zero
balance account, (ii) any accounts constituting employee withholding and trust
accounts and containing only funds deducted from pay otherwise due to employees
for services rendered to be applied toward the tax obligations of such
employees, (iii) petty cash accounts with a balance of less than $50,000
individually and $500,000 in the aggregate for all such accounts and (iv) any
Segregated Governmental Account) as of or after the Closing Date.

(b) In addition, in order to segregate and to facilitate perfection of the
Agent’s security interest in funds received from Governmental Payors making
payments under Medicare or Medicaid, if any, the Credit Parties agree that the
Credit Parties shall (a) segregate collections made from Governmental Payors
making payments under Medicare or Medicaid, from collections made from all other
Account Debtors and customers of the applicable Credit Parties, including,
without limitation, by (i) notifying all payors (other than Governmental Payors
making payments under Medicare or Medicaid) then instructed to make payments to
such Credit Parties’ deposit accounts to make payments to a deposit account
subject to a Control Agreement, and (ii) notifying all Governmental Payors
making payments under Medicare or Medicaid to make payments to a Segregated
Governmental Account, and (b) enter into, and cause each applicable depository
to enter into, a “sweep” agreement (a “Sweep Agreement”) with respect to each
Segregated Governmental Account (and, prior to such segregation of collections
from Governmental Payors, with respect to each deposit account receiving
payments from Governmental Payors made under Medicare or Medicaid) pursuant to
which such depository will agree to sweep amounts deposited therein on daily
basis to a deposit account of the Credit Parties subject to a Control Agreement
in favor of the Agent as and when funds clear and become available in accordance
with such depository’s customary procedures, each with such financial
institution and each in form and substance reasonably acceptable to the Agent.
No Credit Party may change any sweep instruction set forth in such Sweep
Agreement without the prior written consent of the Agent; provided that so long
as prior written notice is provided to the Agent, each Credit Party shall be
entitled as necessary to be in compliance with Health Care Laws to unilaterally
waive, revoke, terminate or amend any sweep instructions or Sweep Agreement;
provided, further, that upon any such waiver, revocation, termination or
amendment, the Credit Parties shall cooperate with Agent to promptly reinstate,
in accordance with Health Care Laws, such sweep instructions or Sweep
Agreements, as applicable, and shall take all actions reasonably required for
such reinstatement. To the extent any Person, whether a Governmental Payor or
otherwise, remits payments to an incorrect deposit account or otherwise makes
payments not in accordance with the provisions of this Section 4.11 or an
applicable Credit Party’s payment direction, such Credit Party shall contact
such Person and use its commercially reasonable efforts to redirect payment from
such Person in accordance with the terms hereof.

 

33



--------------------------------------------------------------------------------

The Agent agrees and confirms that Credit Parties will have sole dominion and
“control” (within the meaning of Section 9-104 of the UCC and the common law)
over each Segregated Governmental Account and all funds therein and the Agent
disclaims any right of any nature whatsoever to control or otherwise direct or
make any claim against the funds held in any Segregated Governmental Account
from time to time.

4.12 Landlord Agreements. Each Credit Party shall (i) obtain a landlord
agreement or bailee or mortgagee waivers, as applicable and in each case, in
form and substance reasonably satisfactory to Agent, from the lessor of each
leased property, bailee in possession of any Collateral or mortgagee of any
owned property (a “Collateral Access Agreement”) with respect to each location
set forth on Schedule 4.12(i), (ii) use commercially reasonable efforts to
obtain a Collateral Access Agreement with respect to each other location where
Collateral with a fair market value in excess of $500,000 is stored or located,
including, as of the Closing Date, the locations listed on Schedule 4.12(ii) and
(iii) obtain a Collateral Access Agreement with respect to Unit No. 208 and Unit
No. 210, 208 NE 19th Drive, Okeechobee Medical Office Building, Okeechobee
County, FL 34972 if at any time the fair market value of Collateral stored or
located at such location exceeds $500,000.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein taken as a
whole not misleading in light of the circumstances in which made, and will
promptly disclose to Agent and the Lenders and correct any material defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) and, to the
extent no 956 Impact exists, Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary and Foreign Subsidiaries to guaranty the Obligations and to
cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property to secure such guaranty. Furthermore
and except as otherwise approved in writing by Required Lenders, each Credit
Party shall, and shall cause (x) each of its Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) to, pledge
all of the Stock

 

34



--------------------------------------------------------------------------------

and Stock Equivalents of each of its Domestic Subsidiaries (other than Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary) and First Tier
Foreign Subsidiaries (provided that with respect to any First Tier Foreign
Subsidiary, if a 956 Impact exists such pledge shall be limited to sixty-five
percent (65%) of such Foreign Subsidiary’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Stock and Stock Equivalents) and (y) to the extent no 956
Impact exists, each of its Foreign Subsidiaries to, pledge all of the Stock and
Stock Equivalent of each of its Subsidiaries, in each instance, to Agent, for
the benefit of the Secured Parties, to secure the Obligations. Subject to the
terms of the First Lien Loan Documents and the Intercreditor Agreement, in
connection with each pledge of Stock and Stock Equivalents, the Credit Parties
shall deliver, or cause to be delivered, to Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank. In the event
any Credit Party or any Domestic Subsidiary (other than Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary) or, to the extent no 956 Impact
exists, any Foreign Subsidiary or any Domestic Subsidiary owned indirectly
through a Foreign Subsidiary, of any Credit Party acquires any Real Estate with
a fair market value in excess of $1,000,000 or, when aggregated with the fair
market values of all Real Estate owned by a Credit Party or any Domestic
Subsidiary (other than Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary) or, to the extent no 956 Impact exists, any Foreign Subsidiary or
any Domestic Subsidiary owned indirectly through a Foreign Subsidiary, of any
Credit Party that is not subject to a Mortgage in favor of Agent, $3,000,000,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to Agent, (v) an appraisal complying
with FIRREA, (w) within forty-five (45) days of receipt of notice from Agent
that Real Estate is located in a Special Flood Hazard Area, Federal Flood
Insurance as required by subsection 4.6(a), (x) a fully executed Mortgage, in
form and substance reasonably satisfactory to Agent together with an A.L.T.A.
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount reasonably
satisfactory to Agent insuring that the Mortgage is a valid and enforceable
perfected Lien on the respective property, free and clear of all defects,
encumbrances and Liens, other than Permitted Liens, (y) then current A.L.T.A.
surveys, certified to Agent by a licensed surveyor sufficient to allow the
issuer of the lender’s title insurance policy to issue such policy without a
survey exception and (z) an environmental site assessment prepared by a
qualified firm reasonably acceptable to Agent, in form and substance
satisfactory to Agent. A “956 Impact” will be deemed to exist to the extent the
issuance of a guaranty by, grant of a Lien by, or pledge of greater than
two-thirds of the voting Stock and Stock Equivalents of, a Foreign Subsidiary,
would result in material incremental income tax liability as a result of the
application of Section 956 of the Code, taking into account actual anticipated
repatriation of funds, foreign tax credits and other relevant factors. In
addition to the obligations set forth in subsections 4.6(a) and 4.13(b)(w),
within forty-five (45) days after written notice from Agent to the Credit
Parties that any Real Estate is located in a Special Flood Hazard Area, the
Credit Parties shall satisfy the Federal Flood Insurance requirements of
subsection 4.6(a). Notwithstanding the anything to the contrary contained
herein, the Credit Parties will not be required to take any action to perfect a
security interest in any asset where Agent and Borrower agree the cost of
perfection is excessive in relation to the benefit afforded thereby.

 

35



--------------------------------------------------------------------------------

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and, if any such Credit Party fails to promptly
cause such performance, allow Agent and its Related Persons access to such Real
Estate for the purpose of conducting, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as Agent may from time to time reasonably request.
Such audits, assessments and reports, to the extent not conducted by Agent or
any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent.

4.15 Interest Rate Protection. Within ninety (90) days of the Closing Date, the
Borrower shall enter into, and thereafter maintain, Rate Contracts providing
protection against fluctuations in interest rates with one or more financial
institutions with respect to at least 50% of the aggregate principal amount of
the Borrower’s consolidated Indebtedness subject to floating interest rates
(other than Indebtedness incurred by the Borrower in connection with the
Revolving Loan Commitments (as defined in the First Lien Credit Agreement)) on
the date hereof, which agreements shall provide for not less than a three
(3) year term and containing such other terms as are customary and are
satisfactory to Agent.

4.16 Credit Rating. The Borrower shall at all times use its commercially
reasonable efforts to obtain and to cause a credit rating by S&P and by Moody’s
to be maintained with respect to the Loans and the Borrower hereunder.

4.17 Compliance with Health Care Laws.

(a) Without limiting or qualifying Section 4.8 hereof, or any other provision of
this Agreement, each Group Member will comply in all material respects with all
applicable Health Care Laws relating to the operation of such Person’s business.

(b) Each Group Member shall:

(i) obtain, maintain and preserve, and cause each of its Subsidiaries to obtain,
maintain and preserve, and take all necessary action to timely renew, all
material Health Care Permits (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in Medicare, Medicaid or any other Third Party Payor programs) which
are necessary in the proper conduct of its business;

(ii) be and remain in material compliance with all requirements for
participation in, and for licensure required to provide the goods or services
that are reimbursable under, Medicare, Medicaid and other Third Party Payor
Programs;

 

36



--------------------------------------------------------------------------------

(iii) use commercially reasonable efforts to cause all Licensed Personnel to
comply in all material respects with all applicable Health Care Laws in the
performance of their duties to or for any Group Member, and to maintain in full
force and effect all professional licenses and other Health Care Permits
required to perform such duties; and

(iv) keep and maintain all records required to be maintained by any Governmental
Authority or otherwise under any Health Care Law.

(c) Each Group Member shall maintain a corporate and health care regulatory
compliance program (“CCP”) which addresses the requirements of Health Care Laws,
including without limitation HIPAA and includes at least the following
components and allows the Agent and/or any consultants from time to time to
review such CCP: (i) standards of conduct and procedures that describe
compliance policies regarding laws with an emphasis on prevention of fraud and
abuse; (ii) a specific officer within high-level personnel identified as having
overall responsibility for compliance with such standards and procedures;
(iii) training and education programs which effectively communicate the
compliance standards and procedures to employees and agents, including, without
limitation, fraud and abuse laws and illegal billing practices; (iv) auditing
and monitoring systems and reasonable steps for achieving compliance with such
standards and procedures including, without limitation, publicizing a report
system to allow employees and other agents to anonymously report criminal or
suspect conduct and potential compliance problems; (v) disciplinary guidelines
and consistent enforcement of compliance policies including, without limitation,
discipline of individuals responsible for the failure to detect violations of
the CCP; and (vi) mechanisms to immediately respond to detected violations of
the CCP. The Group Members shall modify such CCPs from time to time, as may be
necessary to ensure continuing compliance with all applicable Health Care Laws.
Upon request, the Agent (and/or its consultants) shall be permitted to review
such CCPs.

4.18 Post-Closing Deliveries and Requirements. The Borrower shall deliver, or
shall cause to be delivered, to the Agent the items described on Schedule 4.18
and shall comply with all requirements set forth on Schedule 4.18, in each case,
(i) notwithstanding any requirement to the contrary contained herein, on or
before the date specified on such Schedule for the delivery thereof, or such
later date as the Agent may agree to in its sole discretion, and (ii) in form
and substance reasonably satisfactory to Agent.

ARTICLE V -

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement or renewal Liens on the Property currently subject to such
Liens securing Indebtedness permitted by subsection 5.5(c);

 

37



--------------------------------------------------------------------------------

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $5,500,000;

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, do
not in any case materially detract from the value of the Property subject
thereto or interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and not in excess of $5,500,000 in the aggregate at any time
outstanding; provided that (i) any such Lien attaches to such Property
concurrently with or within twenty (20) days after the acquisition thereof,
(ii) such Lien attaches solely to the Property so acquired in such transaction
and the proceeds thereof, and (iii) the principal amount of the debt secured
thereby does not exceed 100% of the cost of such Property;

 

38



--------------------------------------------------------------------------------

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor, sublessor or licensor under any lease or
license permitted by this Agreement;

(k) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

(l) non-exclusive licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

(m) Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the Uniform Commercial Code;

(n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
Ordinary Course of Business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(q) Liens in and to the Collateral to secure the First Lien Loan Facility, in
each case, subject to the terms of the Intercreditor Agreement;

(r) Liens on cash earnest money deposits in connection with Permitted
Acquisitions;

(s) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credits and products and proceeds thereof;

(t) options, put and calls, rights of first refusal and any other customary
transfer restrictions relating to Investments in joint ventures, partnerships
and the like permitted hereunder and any transfer restrictions existing on the
Closing Date regarding Investments in joint ventures listed on Schedule 5.1(t);

(u) Liens securing Indebtedness not to exceed $5,500,000 in the aggregate
payable to sellers in connection with Permitted Acquisitions; provided, that
(i) such Liens attach solely to the Property so acquired in such transaction and
the proceeds thereof and (ii) to the extent requested by Agent, such
Indebtedness is subordinated to the Obligations pursuant to documentation
reasonably satisfactory to the Agent; and

 

39



--------------------------------------------------------------------------------

(v) other liens outstanding in an aggregate amount not to exceed $2,200,000;

provided, however, that Indebtedness owed by any Credit Party or any Subsidiary
of any Credit Party to Oncology Supply that is secured by Liens permitted
pursuant to any exception provided in this Section 5.1 shall not exceed $500,000
in the aggregate at any time outstanding.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

(a) dispositions of Inventory, or worn-out or surplus equipment, all in the
Ordinary Course of Business;

(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.8; provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) not less than 75% of the aggregate
sales price from such disposition shall be paid in cash, (iii) the aggregate
fair market value of all assets so sold by the Credit Parties and their
Subsidiaries, together, shall not exceed in any Fiscal Year $2,200,000 and
(iv) after giving effect to such disposition, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered;

(c) dispositions of Cash Equivalents;

(d) transactions permitted under subsection 5.1(l);

(e) dispositions by a Subsidiary to Borrower or to any other wholly-owned
Subsidiary that is a Credit Party;

(f) unwinding of any Secured Rate Contracts;

(g) disposition of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in a bankruptcy or
similar proceeding and exclusive of factoring or similar arrangements;

(h) disposition of equipment or real property to the extent exchanged for credit
against the purchase price of similar replacement property; and

(i) disposition of any or all Sleep Assets on or before the second anniversary
of the Closing Date (or such later date as the Agent shall agree to in its sole
discretion).

 

40



--------------------------------------------------------------------------------

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except Permitted
Acquisitions and except upon not less than five (5) Business Days prior written
notice to Agent, (a) any Subsidiary of the Borrower may merge with, or dissolve
or liquidate into, the Borrower or a Wholly-Owned Subsidiary of the Borrower
which is a Domestic Subsidiary, provided, that, as applicable, the Borrower or
such Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be the
continuing or surviving entity and all actions reasonably required by Agent,
including actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent, shall have been
completed, and (b) any Foreign Subsidiary may merge with or dissolve or
liquidate into another Foreign Subsidiary provided if a First Tier Foreign
Subsidiary is a constituent entity in such merger, dissolution or liquidation,
such First Tier Foreign Subsidiary shall be the continuing or surviving entity.

5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire, or make any
commitment to purchase or acquire any Stock or Stock Equivalents, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary, or (ii) make or commit to make
any Acquisitions, or any other acquisition of all or substantially all of the
assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including the Borrower, any Affiliate of the Borrower
or any Subsidiary of the Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:

(a) Investments in cash, Cash Equivalents and Cash Equivalent Alternatives;
provided, however, that the aggregate amount of Investments in Cash Equivalent
Alternatives may not be increased through additional fundings or purchases by
any Credit Party or any of its Subsidiaries at any time when the aggregate
amount of Investments in cash and Cash Equivalents is less than $9,000,000;

(b) extensions of credit and other Investments by (i) any Credit Party to any
other Credit Party, (ii) the Borrower or any Domestic Subsidiary of the Borrower
to Foreign Subsidiaries of the Borrower not to exceed $550,000 in the aggregate
at any time outstanding for all such extensions of credit; provided, that if any
extensions of credit described in foregoing clauses (i) and (ii) are evidenced
by notes, such notes shall be pledged to Agent, for the benefit of the Secured
Parties, and have such terms as Agent may reasonably require and (iii) a Foreign
Subsidiary of the Borrower to another Foreign Subsidiary of the Borrower;

(c) loans and advances to officers, directors and employees in the Ordinary
Course of Business not to exceed $2,200,000 in the aggregate at any time
outstanding;

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b);

 

41



--------------------------------------------------------------------------------

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(f) Investments consisting of non-cash loans made by the Borrower to officers,
directors and employees of a Credit Party which are used by such Persons to
purchase simultaneously Stock or Stock Equivalents of the Borrower;

(g) Investments existing on the Closing Date and set forth on Schedule 5.4 and
any extension or renewal thereof, provided that the amount of the original
Investment is not increased;

(h) Investments comprised of Contingent Obligations permitted by Section 5.9;

(i) Permitted Acquisitions;

(j) Investments in Secured Rate Contracts;

(k) Investments in Capital Expenditures permitted hereby;

(l) any Investment made as a result of the receipt of non-cash consideration
from the sale of assets permitted hereunder;

(m) Investments, in the ordinary course of business and in an aggregate amount
not in excess of the reserves as shall be required by GAAP after taking into
account any advice of the Borrower’s actuarial consultants and auditors, in
Healthcare Underwriters Group of Florida, to the extent not an Affiliate of any
Credit Party, for the sole purpose of acquiring and maintaining insurance
coverage for one or more of the Credit Parties; and

(n) other Investments in an aggregate amount not to exceed $5,500,000.

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, the aggregate amount of Investments (including
Acquisitions) (i) after the Closing Date in assets to be utilized solely in
connection with, or in a Target or a division of a Target primarily engaged in,
the operation of sleep diagnostic centers shall not exceed $11,000,000 in the
aggregate (or such greater amount as Required Lenders may agree) and (ii) in
Premier Sleep Services, LLC and Sleep Therapy, LLC shall not exceed $550,000 in
the aggregate.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (i) of
the definition thereof and permitted pursuant to Section 5.9;

 

42



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $5,500,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(f) other unsecured Indebtedness not exceeding in the aggregate at any time
outstanding $22,000,000;

(g) Indebtedness of the Borrower under the First Lien Loan Facility and any
Permitted Refinancings thereof, subject to the terms of the Intercreditor
Agreement; and

(h) Indebtedness of a Person acquired in a Permitted Acquisition; provided that
such Indebtedness shall not to exceed $22,000,000 in the aggregate at any time
outstanding and shall not have been incurred in contemplation of or in
conjunction with such Permitted Acquisition.

5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of Borrower or of any such Subsidiary, except:

(a) as expressly permitted by this Agreement; or

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to Agent; provided that the foregoing restriction shall not apply to
transactions between the Borrower and any Wholly-Owned Subsidiary that is a
Credit Party.

5.7 Management Fees and Compensation. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except:

(a) payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary
Course of Business;

(b) payment in cash of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings not to
exceed in the aggregate, with respect to all such items, $1,650,000 in any
Fiscal Year of the Borrower; and

 

43



--------------------------------------------------------------------------------

(c) the issuance of Stock or Stock Equivalents under any employee stock option
or other employee benefits plan.

5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent or
pursuant to Section 4.15;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);

(f) Contingent Obligations arising under Letters of Credit (as defined in the
First Lien Credit Agreement);

(g) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guarantee shall be subordinated to the same extent;

(h) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations; and

(i) other Contingent Obligations not exceeding $5,500,000 in the aggregate at
any time outstanding.

 

44



--------------------------------------------------------------------------------

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of a
Credit Party or a Subsidiary of a Credit Party with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, have a Material Adverse Effect. No Credit Party shall cause or suffer
to exist any event that could result in the imposition of a Lien on any asset of
a Credit Party having a value in excess of $2,200,000 with respect to any
Benefit Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that:

(a) any Wholly-Owned Subsidiary of Borrower may declare and pay dividends to
Borrower or any other Wholly-Owned Subsidiary of Borrower that is a Credit
Party;

(b) Borrower may make the Restricted Payments described on Schedule 5.11;

(c) Borrower may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(d) Borrower may purchase up to $5,500,000 of its common stock each Fiscal Year
pursuant to a stock buy-back or repurchase plan adopted by its board of
directors; provided that (i) in the event the Borrower does not expend the
entire $5,500,000 in any Fiscal Year, the Borrower may carry forward to the
immediately succeeding Fiscal Year 100% of the unutilized portion, (ii) the
aggregate Restricted Payments permitted under this clause (d) during the term of
this Agreement shall not exceed $16,500,000, (iii) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
Restricted Payment and (iv) after giving effect to such Restricted Payment, the
Credit Parties are in compliance on a pro forma basis with the covenants set
forth in Article VI, recomputed for the most recent Fiscal Quarter for which
financial statements have been delivered; and

(e) Borrower may redeem from officers, directors and employees Stock and Stock
Equivalents (and pay any related withholding or similar taxes) provided all of
the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered; and

(iii) the aggregate Restricted Payments permitted under this clause (e) shall
not exceed (A) $1,100,000 in any Fiscal Year of the Borrower or (B) $3,300,000
during the term of this Agreement;

 

45



--------------------------------------------------------------------------------

provided further that permitting the holder of a any Stock Equivalent to
purchase Stock or Stock Equivalents through “cashless” exercise shall not be
deemed to be a Restricted Payment.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the date hereof. From
and after the Closing Date, the Borrower shall not (i) enter into any contracts
that generate revenue or (ii) except to the extent that it is reasonably
commercially necessary that the Borrower, as opposed to another Credit Party, be
a party thereto, enter into any employment agreements, leases or contracts that
are material to the operations of the Credit Parties and their Subsidiaries.

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to
amend any of its Organization Documents in any respect adverse to Agent or
Lenders.

5.14 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party except for changes to the Fiscal Year of Seller
or its Subsidiaries to be the same Fiscal Year as the Borrower, (iii) change its
name as it appears in official filings in its jurisdiction of organization or
(iv) change its jurisdiction of organization, in the case of clauses (iii) and
(iv), without at least twenty (20) days’ prior written notice to Agent and the
acknowledgement of Agent that all actions required by Agent, including those to
continue the perfection of its Liens, have been completed.

5.15 Amendments to Related Agreements and Subordinated Indebtedness.

(a) No Credit Party shall and no Credit Party shall permit any of its
Subsidiaries, to (i) amend, supplement, waive or otherwise modify any provision
of any Related Agreement (other than the First Lien Loan Documents) in a manner
adverse to Agent or Lenders or which would reasonably be expected to have a
Material Adverse Effect, (ii) take or fail to take any action under any Related
Agreement that would reasonably be expected to have a Material Adverse Effect or
(iii) amend the First Lien Loan Documents unless permitted by the Intercreditor
Agreement.

(b) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any
Subordinated Indebtedness if the effect of such change or amendment is to:
(i) increase the interest rate on such Indebtedness by more than 0.25%;
(ii) shorten the dates upon which payments of principal or interest are due on
such Indebtedness; (iii) add or change in a manner adverse to the Credit Parties
any event of default or add or make more restrictive any covenant with respect
to such Indebtedness; (iv) change in a manner adverse to the Credit Parties the
prepayment provisions of such Indebtedness; (v) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof); or
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the Credit Parties or confer additional material
rights on the holder of such Indebtedness in a manner adverse to the Credit
Parties, Agent or Lenders.

 

46



--------------------------------------------------------------------------------

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to the Borrower or any other Credit Party, in each case, other
than as provided in this Agreement, any other Loan Document or any First Lien
Loan Document. No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of Agent, whether now
owned or hereafter acquired, except in connection with (i) any document or
instrument governing Liens permitted pursuant to subsections 5.1(h), 5.1(i) and
5.1(q) or otherwise permitted hereunder and set forth on Schedule 5.16,
provided, in each case, that any such restriction contained therein relates only
to the asset or assets subject to such permitted Liens, (ii) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 5.4 and applicable solely to such
joint ventures entered into in the ordinary course of business, (iii) customary
restrictions in leases, subleases, licenses or asset sale agreements otherwise
permitted hereby provided that any such restriction contained therein relates
only to the asset or assets subject thereto and (iv) this Agreement, any other
Loan Document or any First Lien Loan Document.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless, in the case of any issuance by a Credit Party other than the
Borrower, such Stock and Stock Equivalents are pledged to Agent, for the benefit
of the Secured Parties, as security for the Obligations, on substantially the
same terms and conditions as the Stock and Stock Equivalents of the Credit
Parties owned by the Borrower are pledged to Agent as of the Closing Date.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.25 and Section 3.26.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), other than
such violations, Environmental Liabilities and effects that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

ARTICLE VI -

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Capital Expenditures. The Credit Parties and their Subsidiaries shall not
make or commit to make Capital Expenditures for any Fiscal Year (or shorter
period) set forth below in excess of the amount set forth in the table below
(the “Capital Expenditure Limitation”) with respect to such Fiscal Year (or
shorter period):

 

Fiscal Period

   Capital Expenditure Limitation  

October 1, 2011 through December 31, 2011

   $ 3,300,000   

Fiscal Year 2012

   $ 6,000,000   

Fiscal Year 2013

   $ 6,500,000   

Fiscal Year 2014

   $ 6,500,000   

Fiscal Year 2015 and each Fiscal Year thereafter

   $ 7,000,000   

; provided, however, in the event the Credit Parties and their Subsidiaries do
not expend the entire Capital Expenditure Limitation in any Fiscal Year, the
Credit Parties and their Subsidiaries may carry forward to the immediately
succeeding Fiscal Year 100% of the unutilized portion; and provided, further,
that if consolidated revenues for the Credit Parties for a Fiscal Year exceed
$800,000,000, the foregoing amounts shall be increased by 10% for such Fiscal
Year. All Capital Expenditures shall first be applied to reduce the
carry-forward from the previous Fiscal Year, if any, and then, the applicable
Capital Expenditure Limitation. “Capital Expenditures” shall be calculated in
the manner set forth in Exhibit 4.2(b).

6.2 Leverage Ratios. (a) The Credit Parties shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to be greater
than the maximum ratio set forth in the table below opposite such Fiscal
Quarter:

 

Fiscal Quarter

   Maximum Total Leverage Ratio  

Q4 2011

     4.85:1.00   

Q1 2012

     4.60:1.00   

Q2 2012

     4.50:1.00   

Q3 2012

     4.30:1.00   

Q4 2012

     4.10:1.00   

Q1 2013

     4.05:1.00   

Q2 2013

     3.55:1.00   

Q3 2013

     3.45:1.00   

Q4 2013

     3.40:1.00   

Q1 2014 and each Fiscal Quarter thereafter

     3.30:1.00   

 

48



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).

(b) Intentionally omitted.

6.3 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio for the twelve fiscal month period ending on the last day
of any Fiscal Quarter set forth below to be less than the minimum ratio set
forth in the table below opposite such Fiscal Quarter:

 

Fiscal Quarter

   Minimum Fixed Charge Ratio  

Q4 2011 and each Fiscal Quarter thereafter

     1.00:1.00   

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

ARTICLE VII -

EVENTS OF DEFAULT

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or (ii) to pay within three (3) Business Days after the same shall
become due, interest on any Loan, any fee or any other amount payable hereunder
or pursuant to any other Loan Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made; or

 

49



--------------------------------------------------------------------------------

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 1.8(e), 4.2(a), 4.2(b),
4.3(a), 4.11(b) or 9.10(d), Sections 4.1, 4.6, 4.9, 4.10, Article V or Article
VI hereof or the Fee Letters; or

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower by
Agent or Required Lenders; or

(e) Cross-Default/Acceleration. (1) Any Credit Party or any Subsidiary of any
Credit Party (i) fails to make any payment in respect of any Indebtedness (other
than the Obligations and the First Lien Obligations) or Contingent Obligation
(other than the Obligations and the First Lien Obligations) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,500,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than the First Lien Obligations,
Contingent Obligations owing by one Credit Party with respect to the obligations
of another Credit Party permitted hereunder and earnouts permitted hereunder),
if the effect of such failure, event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or (2) any
Credit Party fails (i) to pay when and as required to be paid under the First
Lien Credit Agreement, any amount of principal of any Loan (as defined in the
First Lien Credit Agreement) or any L/C Reimbursement Obligation (as defined in
the first Lien Credit Agreement) or (ii) to repay in full in cash the First Lien
Obligations at the Term Loan Maturity Date (as defined in the First Lien Credit
Agreement); or (3) (i) any Incremental Term Loan Commitment or additional
Revolving Loan Commitment (each as defined in the First Lien Credit Agreement)
shall become effective under Section 1.12 of the First Lien Credit Agreement in
violation of the requirements of clause (iii)(x) of subsection 1.12(c) of the
First Lien Credit Agreement; or (ii) any portion of the First Lien Obligations
is declared to be due and payable (or automatically becomes due and payable)
prior to the stated maturity of the First Lien Obligations as a result of an
Event of Default (as defined in the First Lien Credit Agreement); or

(f) Insolvency; Voluntary Proceedings. The Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course (other than as a direct result of a Disposition
of Sleep Assets permitted hereunder); (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing; or

 

50



--------------------------------------------------------------------------------

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Subsidiary of any Credit Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $5,500,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of sixty (60) days after the entry thereof; or

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be, or be asserted to have ceased to be, valid and binding on or
enforceable against any Credit Party or any Subsidiary of any Credit Party party
thereto or any Credit Party or any Subsidiary of any Credit Party shall so state
in writing or bring an action to limit its obligations or liabilities
thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to, or be asserted to have ceased to, create a valid
security interest in Collateral having a value in excess of $3,300,000 purported
to be covered thereby or such security interest shall for any reason (other than
the failure of Agent to take any action within its control) cease to be, or be
asserted to have ceased to be, a perfected security interest subject only to
Permitted Liens; or

(k) Ownership. (i) Any person shall become the legal or beneficial owner of, or
shall have acquired, pursuant to any Contractual Obligation or otherwise,
control over the voting rights of, 35% or more of the issued and outstanding
Stock of the Borrower; (ii) at any time, directors as of the date of
determination or directors nominated by the Board a majority of which were
directors as of the date of determination shall cease for any reason other than
death or disability to constitute a majority of the members of the board of
directors of the Borrower then in office; or (iii) a “change of control” or any
term of similar effect, as defined in the First Lien Credit Agreement; or

 

51



--------------------------------------------------------------------------------

(l) Invalidity of Subordination Provisions. Any agreements or instruments
governing Subordinated Indebtedness in excess of 1,100,000 individually or in
the aggregate, or any subordination provisions thereof, shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
any Person shall contest in any manner the validity or enforceability thereof or
deny that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions; or

(m) Material Agreements. Any agreement that generates greater than 20% of
consolidated annual gross profit shall be terminated for any reason without
being replaced within 30 days by a substantially comparable agreement; or

(n) Health Care Matters. There shall occur any revocation, suspension,
termination, recession, non-renewal or forfeiture or any similar final
administrative action with respect to one or more Health Care Permits, Third
Party Payor Programs or Third Party Payor Authorizations, the effect of which
could reasonably be expected, either individually or in the aggregate, to result
in a Material Adverse Effect.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans to
be suspended or terminated, whereupon such Commitments shall forthwith be
suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, together with any applicable Prepayment Premium, if any; without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Credit Party; provided that prior to any
judgment or decree being entered, any acceleration pursuant to this clause
(b) may be rescinded by the Required Lenders; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Agent or any
Lender.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

52



--------------------------------------------------------------------------------

7.4 Intentionally Omitted.

ARTICLE VIII -

AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender hereby appoints GE Capital (together with
any successor Agent pursuant to Section 8.9) as Agent hereunder and authorizes
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Credit Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Loan Documents (including in any
proceeding described in subsection 7.1(g) or any other bankruptcy, insolvency or
similar proceeding), and each Person making any payment in connection with any
Loan Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in subsection 7.1(f) or (g) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Credit Parties and/or the Collateral,
whether under the Loan Documents, applicable Requirements of Law or otherwise
and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for Agent and the Lenders for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

 

53



--------------------------------------------------------------------------------

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Lenders (except to the limited extent provided in subsection
1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

8.3 Use of Discretion.

(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with the Loan
Documents for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (a) the Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Agent) hereunder
and under the other Loan Documents, (b) any Lender from exercising setoff rights
in accordance with Section 9.11 or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf

 

54



--------------------------------------------------------------------------------

during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Agent pursuant to Section 7.2 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 9.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party), subject to
such Person agreeing to the confidentiality provisions hereof. Any such Person
shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder (absent gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction), (i) treat the payee of any Note
as its holder until such Note has been assigned in accordance with Section 9.9,
(ii) rely on the Register to the extent set forth in Section 1.4, (iii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Credit Party) and (iv) rely and act upon any
document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

55



--------------------------------------------------------------------------------

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender or other Person for any statement, document, information, representation
or warranty made or furnished by or on behalf of any Credit Party or any Related
Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case Agent shall
promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action it might have against Agent based thereon other than
resulting from the gross negligence or willful misconduct of Agent (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.

(c) Each of the Joint Lead Arrangers, the Joint Book Runners, the Documentation
Agent and the Syndication Agent, in such capacities, shall not have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to it in its capacity as a Lender, as Agent, as Swingline
Lender or as an L/C Issuer. Without limiting the foregoing, each of the Joint
Lead Arrangers, the Joint Book Runners, the Documentation Agent and the
Syndication Agent, in such capacities, shall not have or be deemed to have any
fiduciary relationship with any Lender or any Credit Party. Each Lender, Agent,
Swingline Lender, L/C Issuer and each Credit Party acknowledges that it has not
relied, and will not rely, on the Joint Lead Arrangers, the Joint Book Runners,
the Documentation Agent and the Syndication Agents in deciding to enter into
this Agreement or in taking or not taking action hereunder. Each of the Joint
Lead Arrangers, the Joint Book Runners, the Documentation Agent and the
Syndication Agent, in such capacities, shall be entitled to resign at any time
by giving notice to Agent and Borrower.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights

 

56



--------------------------------------------------------------------------------

and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Agent or such Affiliate, as the case may
be, in its individual capacity as Lender or as one of the Required Lenders.

8.7 Lender Credit Decision.

(a) Each Lender acknowledges that it shall, independently and without reliance
upon Agent or any Lender or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Credit Party and
make and continue to make its own credit decisions in connection with entering
into, and taking or not taking any action under, any Loan Document or with
respect to any transaction contemplated in any Loan Document, in each case based
on such documents and information as it shall deem appropriate. Except for
documents expressly required by any Loan Document to be transmitted by Agent to
the Lenders, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Credit Party or any Affiliate of any Credit Party that may come in to the
possession of Agent or any of its Related Persons.

(b) If any Lender has elected to abstain from receiving MNPI concerning the
Credit Parties or their Affiliates, such Lender acknowledges that,
notwithstanding such election, Agent and/or the Credit Parties will, from time
to time, make available syndicate-information (which may contain MNPI) as
required by the terms of, or in the course of administering the Loans to the
credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain MNPI) in accordance with such Lender’s compliance
policies and contractual obligations and applicable law, including federal and
state securities laws; provided, that if such contact is not so identified in
such questionnaire, the relevant Lender hereby agrees to promptly (and in any
event within one (1) Business Day) provide such a contact to Agent and the
Credit Parties upon request therefor by Agent or the Credit Parties.
Notwithstanding such Lender’s election to abstain from receiving MNPI, such
Lender acknowledges that if such Lender chooses to communicate with Agent, it
assumes the risk of receiving MNPI concerning the Credit Parties or their
Affiliates.

8.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party and without limitation of the
Credit Parties’ obligations to do so) promptly upon demand, severally and
ratably, for any reasonable and documented costs and expenses (including
reasonable fees, charges and disbursements of legal advisors and fees, charges
and disbursements of financial and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

 

57



--------------------------------------------------------------------------------

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party and without limitation
of the Credit Parties’ obligations to do so), severally and ratably, from and
against Liabilities (including taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted from the gross
negligence or willful misconduct of Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

8.9 Resignation of Agent.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice (which
date shall be no less than thirty (30) days after the date of such notice) or,
if no such date is set forth therein, upon the date that is thirty (30) days
after such notice is delivered. If Agent delivers any such notice, the Required
Lenders shall have the right to appoint a successor Agent. If, within thirty
(30) days after the retiring Agent having given notice of resignation, no
successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

 

58



--------------------------------------------------------------------------------

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations as Agent (but not as a Lender, if
applicable) under the Loan Documents except as set forth in clause (iv) below,
(ii) the Lenders shall assume and perform all of the duties of Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document in its capacity as Agent other than with respect
to any actions taken or omitted to be taken while such retiring Agent was, or
because such Agent had been, validly acting as Agent under the Loan Documents
and (iv) subject to its rights under Section 8.3, the retiring Agent shall take
such action as may be reasonably necessary to assign to the successor Agent its
rights as Agent under the Loan Documents. Notwithstanding the foregoing, the
retiring Agent shall remain Agent for purposes of holding Collateral until a
successor Agent is appointed in accordance with the terms hereof. Effective
immediately upon its acceptance of a valid appointment as Agent, a successor
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Agent under the Loan Documents.

(c) The Required Lenders shall have the right to relieve Agent from its duties
hereunder at any time, and upon the exercise of such action, the Required
Lenders shall appoint a successor Agent (subject to the prior consent of the
Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default), and the provisions of
Section 8.9(b) shall apply.

8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Agent to release (or, in the case of clause (b)(ii)
below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.13; and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.13 after giving effect to such
transaction have been granted, (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon (A) payment and satisfaction in full of
all Loans and all other Obligations under the Loan Documents that Agent has
theretofore been notified in writing by the holder of such Obligation are then
due and payable, (B) deposit of cash collateral with respect to all contingent
Obligations in amounts and on terms and conditions and with parties satisfactory
to Agent and each Indemnitee that is, or may be, owed such Obligations
(excluding contingent Obligations as to which no claim has been asserted) and
(C) to the extent requested by Agent, receipt by Agent and the Secured Parties
of liability releases from the Credit Parties each in form and substance
acceptable to Agent.

 

59



--------------------------------------------------------------------------------

Each Lender hereby directs Agent, and Agent hereby agrees, upon receipt of
reasonable advance notice from the Borrower, to execute and deliver or file such
documents and to perform other actions reasonably necessary to release the
guaranties and Liens when and as directed in this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender party
hereto as long as, by accepting such benefits, such Secured Party agrees, as
among Agent and all other Secured Parties, that such Secured Party is bound by
(and, if requested by Agent, shall confirm such agreement in a writing in form
and substance acceptable to Agent) this Article VIII, Section 9.3, Section 9.9,
Section 9.10, Section 9.11, Section 9.17, Section 9.24 and Section 10.1 and the
decisions and actions of Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 8.8 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of Agent and the Lenders party hereto shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) except as otherwise set forth herein, such Secured Party shall not have any
right to be notified of, consent to, direct, require or be heard with respect
to, any action taken or omitted in respect of the Collateral or under any Loan
Document.

 

60



--------------------------------------------------------------------------------

ARTICLE IX -

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Borrower and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
the Lenders directly affected thereby (or by Agent with the consent of all the
Lenders directly affected thereby), in addition to the Required Lenders (which
may include the Lenders directly affected thereby) (or by Agent with the consent
of the Required Lenders, which may include the Lenders directly affected
thereby) and the Borrower, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) hereunder or under
any other Loan Document; provided, however, that, mandatory prepayments pursuant
to subsections 1.8(c), 1.8(d) and 1.8(f) may be postponed, delayed, reduced,
waived or modified with the consent of Supermajority Lenders and mandatory
prepayments pursuant to subsections 1.8(e) and 1.8(g) may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders;

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver or decrease of the default interest margin shall only
require the consent of Required Lenders) or the amount of interest payable in
cash specified herein on any Loan, or of any fees or other amounts payable
hereunder or under any other Loan Document;

(iv) amend or modify subsection 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

 

61



--------------------------------------------------------------------------------

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of Agent under this Agreement or any other Loan
Document.

(c) Intentionally omitted.

(d) Notwithstanding anything to the contrary contained in this Section 9.1,
(w) any Lender may agree to extend the Term Loan Maturity Date with respect to
its Term Loans with the consent of Required Lenders, (x) the Borrower may amend
Schedules 3.5, 3.7, 3.19 and 3.21 upon notice to Agent, (y) Agent and the
Borrower may amend or modify this Agreement and any other Loan Document
(1) following notice from the Agent to the Lenders and consent from Required
Lenders (which consent shall not be unreasonably withheld and shall be deemed to
have been given by any Lender not delivering an objection to the Agent within
five (5) days after delivery of such notice by the Agent to such Lender), to
cure any ambiguity, omission, defect or inconsistency therein, in each case, to
the extent occurring as a result of obvious errors, (2) as is necessary to
comply with any applicable law or government regulations or (3) to grant a new
Lien for the benefit of the Secured Parties, extend an existing Lien over
additional property for the benefit of the Secured Parties or join additional
Persons as Credit Parties, and (z) the consent of Supermajority Lenders shall be
required for any amendment of, or waiver of an Event of Default under,
Section 7.1(k).

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent or (iv) addressed to such other address
as shall be notified in writing (A) in the case of the Borrower and Agent, to
the other parties hereto and (B) in the case of all other parties, to the
Borrower and Agent. Transmissions made by electronic mail or E-Fax to Agent
shall be effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon

 

62



--------------------------------------------------------------------------------

personal delivery, (ii) if delivered by overnight courier service, one
(1) Business Day after delivery to such courier service, (iii) if delivered by
mail, three (3) Business Days after deposit in the mail, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the Business
Day of such posting and the Business Day access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to Agent pursuant to Article
I shall be effective until received by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any

 

63



--------------------------------------------------------------------------------

applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS OR ANY CREDIT PARTY WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of the
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

(e) Documents Filed with the SEC. To the extent documents required to be
delivered pursuant to Section 4.1 or Section 4.2 are otherwise filed with the
SEC shall be deemed delivered hereunder upon Borrower filing such documents on
the SEC’s Electronic Data Gathering, Analysis, and Retrieval system (EDGAR).

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders in accordance with this Agreement, shall be
at the expense of such Credit Party, and neither Agent nor any other Secured
Party shall be required under any Loan Document to reimburse any Credit Party or
any Subsidiary of any Credit Party therefor except as expressly provided
therein. In addition, the Borrower agrees to pay or reimburse upon demand
(a) Agent for all reasonable out-of-pocket costs and expenses incurred by it or
any of its Related Persons, in connection with the investigation, development,
preparation, negotiation,

 

64



--------------------------------------------------------------------------------

syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, to the
extent permitted hereunder, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations (not to exceed one per calendar year at Borrower’s
expense, unless an Event of Default shall have occurred and be continuing) and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners), (c) each of Agent and its
Related Persons for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy under any Loan Document, any Obligation, with respect to the Collateral
or any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document, Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including Attorney Costs and
(d) fees and disbursements of Attorney Costs of one law firm on behalf of all
Lenders (other than Agent) and, to the extent, in the reasonable determination
of the Required Lenders, a conflict of interest exists or arises, one law firm
on behalf of each Lender affected by such conflict of interest, incurred in
connection with any of the matters referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender and each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Loan Document, any Related Agreement,
any Obligation (or the repayment thereof), the use or intended use of the
proceeds of any Loan or the use of any securities filing of, or with respect to,
any Credit Party, (ii) any commitment letter, proposal letter or term sheet with
any Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of the
Seller, any Credit Party or any Affiliate of any of them in connection with any
of the foregoing and any Contractual Obligation entered into in connection with
any E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified

 

65



--------------------------------------------------------------------------------

Matter, and no Indemnitee shall have any liability with respect to any
Indemnified Matter other than (to the extent otherwise liable), to the extent
such liability has resulted from the gross negligence or willful misconduct of
such Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Furthermore, each of the Borrower and each
other Credit Party executing this Agreement waives and agrees not to assert
against any Indemnitee, and shall cause each other Credit Party to waive and not
assert against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such property or natural resource or any property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable to acts of such Indemnitee.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
9.6(a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

66



--------------------------------------------------------------------------------

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent and each Lender receiving the
benefits of the Loan Documents and, to the extent provided in Section 8.11, each
other Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 8.9), none of the Borrower, any other Credit Party or Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Obligations and Loans) to (i) any existing Lender, (ii) any Affiliate or
Approved Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to Agent and, as long
as no Event of Default is continuing, the Borrower (which acceptance of the
Borrower shall be deemed to have been given unless an objection is delivered to
Agent within five (5) Business Days after notice of a proposed Sale is delivered
to the Borrower); provided, however, that (w) such Sales do not have to be
ratable between each Term Loan but must be ratable among the obligations owing
to and owed by such Lender with respect to a Term Loan, (x) for each Loan, the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans and Commitments subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such facility or is made with the prior consent of the Borrower (to the
extent Borrower’s consent is otherwise required) and Agent, and (y) interest
accrued prior to and through the date of any such Sale may not be assigned.
Agent’s refusal to accept a Sale to a Credit Party or an Affiliate of a Credit
Party, or the imposition of conditions or limitations (including limitations on
voting) upon Sales to such Persons, shall not be deemed to be unreasonable.
Notwithstanding anything contained in this Agreement (including Section 9.1) or
in any other Loan Document to the contrary, (i) upon any Sale of a Loan to a
Credit Party, such Loan shall be retired and (ii) no Affiliate of a Credit Party
shall, as a result of a Sale or otherwise, (A) have any voting rights under this
Agreement or any other Loan Document or (B) hold more than twenty percent
(20%) of the aggregate unpaid principal balance of the Term Loans outstanding at
any time.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale,

 

67



--------------------------------------------------------------------------------

together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to Agent), any tax forms required to be delivered pursuant
to Section 10.1 and payment of an assignment fee in the amount of $3,500 to
Agent by the parties to the Sale, unless waived or reduced by Agent; provided
that (i) if a Sale by a Lender is made to an Affiliate or an Approved Fund of
such assigning Lender, then no assignment fee shall be due in connection with
such Sale, and (ii) if a Sale by a Lender is made to an assignee that is not an
Affiliate or Approved Fund of such assignor Lender, and concurrently to one or
more Affiliates or Approved Funds of such Assignee, then only one assignment fee
of $3,500 shall be due in connection with such Sale (unless waived or reduced by
Agent). Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such Assignment is made in accordance with clause (iii) of subsection
9.9(b), upon Agent (and the Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment,
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans);
provided, however, that, whether as a result of any

 

68



--------------------------------------------------------------------------------

term of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent and each Lender acknowledges and agrees that
it may receive material non-public information (“MNPI”) hereunder concerning the
Credit Parties and their Affiliates and agrees to use such information in
compliance with all relevant policies, procedures and applicable Requirements of
Laws (including United States federal and state securities laws and
regulations).

(b) Confidential Information. Each Lender and Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to Related Persons of such Lender or Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (iii) to
the extent such

 

69



--------------------------------------------------------------------------------

information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 9.10 or (B) available to such Lender or
Agent or any of their Related Persons, as the case may be, from a source (other
than any Credit Party) not known by them to be subject to disclosure
restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender or Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Related Persons referring
to a Lender or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark and hereby grants a non-exclusive,
non-transferable, non-sublicensable, limited and revocable license to use each
Credit Party’s name, product photographs, logo or trademark solely for such
purpose. Agent or such Lender shall provide a draft of any advertising material
to Borrower for review and comment prior to the publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party and routine
public filings with the SEC) using the name, logo or otherwise referring to GE
Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Agent is party without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital to the extent such
consultation is lawful.

(e) Distribution of Materials to Lenders. The Credit Parties acknowledge and
agree that the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, Agent, and made available, to the Lenders by posting such
Borrower Materials on an E-System. The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System and hereby grant Agent a non-exclusive, non-transferable,
non-sublicensable, limited and revocable license to use each Credit Party’s
logos solely for such purpose.

 

70



--------------------------------------------------------------------------------

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark such Borrower Materials that contain only information
that is publicly available or that is not material for purposes of United States
federal and state securities laws as “PUBLIC.” The Credit Parties agree that by
identifying such Borrower Materials as “PUBLIC” or publicly filing such Borrower
Materials with the SEC, then Agent and the Lenders shall be entitled to treat
such Borrower Materials as not containing any MNPI for purposes of United States
federal and state securities laws. The Credit Parties further represent,
warrant, acknowledge and agree that the following documents and materials shall
be deemed to be PUBLIC, whether or not so marked, and do not contain any MNPI:
(A) the Loan Documents, and the exhibits, but not the schedules, attached
thereto, and (B) administrative materials of a customary nature prepared by the
Credit Parties or Agent (including, Notices of Borrowing, Notices of
Conversion/Continuation and any similar requests or notices posted on or through
an E-System but not Default notices or requests for consents or waivers). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Agent, such Lender or any of their respective Affiliates to or
for the credit or the account of the Borrower or any other Credit Party against
any Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. No Lender shall exercise any such right
of setoff without the prior consent of Agent or Required Lenders. Each of Agent
and each Lender agrees promptly to notify the Borrower and Agent after any such
setoff and application made by such Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights under this Section 9.11 are in addition to
any other rights and remedies (including other rights of setoff) that Agent, the
Lenders, their Affiliates and the other Secured Parties, may have.

 

71



--------------------------------------------------------------------------------

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender without interest and (b) such
Lender shall, to the fullest extent permitted by applicable Requirements of Law,
be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation.

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

 

72



--------------------------------------------------------------------------------

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, Agent and,
subject to the provisions of Section 8.11, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS

 

73



--------------------------------------------------------------------------------

AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED
HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT OTHER THAN THE FEE LETTERS. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT
SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS OR
SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE
REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT
NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and 9.6
(Indemnity), and Articles (VIII) Agent and X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

74



--------------------------------------------------------------------------------

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 10.1, 10.3 and/or 10.6; or
(ii) any failure by any Lender (other than Agent or an Affiliate of Agent) to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify Agent and such Affected Lender (or such non-consenting
Lender) of the Borrower’s intention to obtain, at the Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrower obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Commitments to such Replacement Lender, at par (plus, in the case of a sale
or assignment by such non-consenting Lender, any applicable Prepayment Premium,
if any), provided that the Borrower has reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment. In the event that a replaced
Lender does not execute an Assignment pursuant to Section 9.9 within five
(5) Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 9.22 and presentation to such replaced Lender of an
Assignment evidencing an assignment pursuant to this Section 9.22, the Borrower
shall be entitled (but not obligated) to execute such an Assignment on behalf of
such replaced Lender, and any such Assignment so executed by the Borrower, the
Replacement Lender and Agent, shall be effective for purposes of this
Section 9.22 and Section 9.9. Upon any such assignment and payment and
compliance with the other provisions of Section 9.9, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent and each
Lender, on the one hand, and the Credit Parties, on the other hand, is solely
that of creditor and debtor. No Secured Party has any fiduciary relationship or
duty to any Credit Party arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.

9.25 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interests granted to the Agent pursuant to or in
connection with this Agreement and the exercise of any right or remedy by the
Agent hereunder are subject to the provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall control.

 

75



--------------------------------------------------------------------------------

ARTICLE X -

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding Excluded Taxes, the “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.

(c) In addition, the Borrower agrees to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). Within 30 days after the date of any
payment of Taxes or Other Taxes by any Credit Party, the Borrower shall furnish
to Agent, at its address referred to in Section 9.2, the original or a certified
copy of a receipt evidencing payment thereof.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted (provided that any refund
shall be promptly delivered to Borrower). A certificate of the Secured Party (or
of Agent on behalf of such Secured Party) claiming any compensation under this
clause (d), setting forth the amounts to be paid thereunder and delivered to the
Borrower with copy to Agent, shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, Agent and such
Secured Party may use any reasonable averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office or take such other measures

 

76



--------------------------------------------------------------------------------

as such Lender may deem reasonable if such a change would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of each of the following, as applicable: (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN (claiming exemption from, or a reduction
of, U.S. withholding tax under an income tax treaty) and/or W-8IMY or any
successor forms, (B) in the case of a Non-U.S. Lender Party claiming exemption
under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption
from U.S. withholding tax under the portfolio interest exemption) or any
successor form and a certificate in form and substance acceptable to Agent that
such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States withholding
tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender Party under the Loan Documents. Unless the Borrower and Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Credit Parties and Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

 

77



--------------------------------------------------------------------------------

(iv) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower any documentation
under any Requirement of Law or reasonably requested by the Agent or Borrower
sufficient for Agent or Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements.

(g) If any Secured Party or Agent receives a refund in respect of any Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 10.1, it shall promptly remit such
refund (without interest other than interest included in such refund paid by the
relevant taxation authority), provided, however, that the Borrower, upon the
request of the Secured Party or Agent, as the case may be, agrees promptly to
return such refund to such party in the event such party is required to repay
such refund to the relevant taxing authority. Such Secured Party or Agent, as
the case may be, shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided, that such
Secured Party or Agent may delete any information therein that such Secured
Party or Agent deems confidential). Nothing herein contained shall interfere
with the right of a Secured Party or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Secured Party or Agent to claim any
tax refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Secured Party or Agent to do
anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

 

78



--------------------------------------------------------------------------------

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender shall determine that, due to either (i) the introduction of,
or any change in, or in the interpretation of, any Requirement of Law or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the date hereof, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender (with a copy of such demand to Agent), pay to Agent for the account of
such Lender, additional amounts as are sufficient to compensate such Lender for
such increased costs; provided, that the Borrower shall not be required to
compensate any Lender pursuant to this subsection 10.3(a) for any increased
costs incurred more than 180 days prior to the date that such Lender notifies
the Borrower, in writing of the increased costs and of such Lender’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Commitment(s), loans, credits or
obligations under this Agreement, then, within thirty (30) days of demand of
such Lender (with a copy to Agent), the Borrower shall pay to such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender (or the entity controlling the Lender) for such increase;
provided, that the Borrower shall not be required to compensate any Lender
pursuant to this subsection 10.3(b) for any amounts incurred more than 180 days
prior to the date that such Lender notifies the Borrower, in writing of the
amounts and of such Lender’s intention to claim compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

79



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a change in a Requirement
of Law under subsection (a) above and/or a change in a Capital Adequacy
Regulation under subsection (b) above, as applicable, regardless of the date
enacted, adopted or issued.

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within ten (10) days of the
date on which such expense was incurred. Solely for purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 10.4 and under
subsection 10.3(a): each LIBOR Rate Loan made by a Lender (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR used in determining the interest rate for such
LIBOR Rate Loan by a matching deposit or other borrowing in the interbank
Eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the

 

80



--------------------------------------------------------------------------------

Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI -

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Acquired Business”

   2.1(i)

“Adjusted EBITDA”

   Exhibit 4.2(b)

“Affected Lender”

   9.22

“Borrower”

   Preamble

“Borrower Materials”

   9.10(d)

“Capital Expenditures

   Exhibit 4.2(b)

“CCP”

   4.17(c)

“Closing Date Letters of Credit”

   2.1(l)

“Closing Date Merger”

   Recitals

“Collateral Access Agreement”

   4.12

“Combined Material Adverse Effect”

   2.1(d)

“EBITDA”

   Exhibit 4.2(b)

“Event of Default”

   7.1

 

81



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio”

   Exhibit 4.2(b)

“Free Cash Flow”

   Exhibit 4.2(b)

“GE Capital”

   Preamble

“Indemnified Matters”

   9.6

“Indemnitee”

   9.6

“Interest Coverage Ratio”

   Exhibit 4.2(b)

“Investments”

   5.4

“Lender”

   Preamble

“Maximum Lawful Rate”

   1.3(d)

“Merger Agreement”

   Recitals

“MergerCo”

   Recitals

“MNPI”

   9.10(a)

“Net Interest Expense”

   Exhibit 4.2(b)

“Notice of Conversion/Continuation”

   1.6(a)

“Other Taxes”

   10.1(b)

“Permitted Liens”

   5.1

“Pro Forma EBITDA”

   Exhibit 4.2(b)

“Register”

   1.4(b)

“Restricted Payments”

   5.11

“Replacement Lender”

   9.22

“Sale”

   9.9(a)

“Seller”

   Recitals

“Sweep Agreement”

   4.11(b)

“Taxes”

   10.1(a)

“Term Loan”

   1.1(a)

“Total Leverage Ratio”

   Exhibit 4.2(b)

“Transactions”

   2.1(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of the Credit Parties in respect
of Inventory purchased by and shipped to such customer and/or the rendition of
services by the Credit Parties, as stated on the respective invoice of the
Borrower or such other Credit Party, net of any credits, rebates or offsets owed
to such customer.

“Account Debtor” means the customer of the Borrower or any of its Subsidiaries
who is obligated on or under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

 

82



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of such Person. Notwithstanding the foregoing, neither Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party or of any
Subsidiary of any Credit Party solely by reason of the provisions of the Loan
Documents.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $75,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.

“Applicable Margin” means: (a) if a Base Rate Loan, ten and three-quarters
percent (10.75%) per annum and (b) if a LIBOR Rate Loan, eleven and
three-quarters percent (11.75%) per annum.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, a rate per annum (calculated in each case on the
basis of a 365/366-day year) equal to the highest of (a) the rate last quoted by
The Wall Street Journal as the “Prime Rate” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by Agent) or any similar release by the Federal Reserve Board (as determined by
Agent), (b) the sum of 0.50% per

 

83



--------------------------------------------------------------------------------

annum and the Federal Funds Rate, and (c) the sum of (x) LIBOR calculated for
each such day based on an Interest Period of one month determined two
(2) Business Days prior to such day (but for the avoidance of doubt, not less
than one and three-quarters percent (1.75%) per annum), plus (y) the excess of
the Applicable Margin for LIBOR Rate Loans over the Applicable Margin for Base
Rate Loans, in each instance, as of such day. Any change in the Base Rate due to
a change in any of the foregoing shall be effective on the effective date of
such change in the “bank prime loan” rate, the Federal Funds Rate or LIBOR for
an Interest Period of one month.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested

 

84



--------------------------------------------------------------------------------

continuously in the types of investments referred to in clause (a), (b), (c) or
(d) above with maturities as set forth in the proviso below, (ii) has net assets
in excess of $500,000,000 and (iii) has obtained from either S&P or Moody’s the
highest rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) or (d) above shall not exceed 365 days.

“Cash Equivalent Alternatives” means, to the extent not constituting Cash
Equivalents, any securities, governmental obligations, commercial paper or other
Investments which the Borrower is permitted to purchase or acquire pursuant to
its “Investment Policy” as in effect on the Closing Date and attached hereto as
Exhibit 11.1(g); provided, however, that exceptions to such Investment Policy
and the procedures therein which are approved in accordance with Section V
thereof shall not constitute “Cash Equivalent Alternatives” unless approved by
Agent in its sole discretion.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.

“Closing Date” means October 4, 2011.

“CMS” means The Centers for Medicare and Medicaid Services, which administers
the Medicare and Medicaid programs under the Department of Health and Human
Services, and any successor thereto

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guaranteeing the payment and
performance of the Obligations, and any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against any such Person as
debtor in favor of any Lender or Agent for the benefit of Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.

 

85



--------------------------------------------------------------------------------

“Combined Material Adverse Effect” means any event, development, change or
effect, that, individually or in the aggregate, has had, or would reasonably be
likely to have (i) a material adverse effect on the financial condition,
business, assets, liabilities, or results of operations of Borrower, Seller and
their respective subsidiaries, taken as a whole, or (ii) would prevent or
materially impair the ability of Borrower and Seller to consummate the
Transaction; provided, however, that no event, development, change or effect (by
itself or when aggregated or taken together with any and all other events,
developments, changes or effects) to the extent resulting from, arising out of,
or attributable to, any of the following shall be deemed to constitute or be
taken into account when determining whether a “Combined Material Adverse Effect”
has occurred or may, would or could occur: (A) any changes, effects,
developments or events in the economy or the financial, credit or securities
markets in general (including changes in interest or exchange rates), (B) any
changes, effects, developments or events in the industries in which Borrower and
Seller operate, (C) any changes, effects, developments or events resulting from
the announcement or pendency of the transactions contemplated by the Merger
Agreement, the identity of Borrower or Seller or the performance or compliance
with the terms of the Merger Agreement (including in each case (i) any actions,
challenges or investigations relating to the Merger Agreement or the Transaction
made or brought by any current or former stockholders of Borrower or Seller and
(ii) any loss of customers, suppliers or employees or any disruption in business
relationships resulting therefrom), (D) any changes, effects, developments or
events resulting from the failure of Borrower or Seller to meet internal or
published forecasts, budgets, earnings or financial projections for any period
or fluctuations in the trading price or volume of Borrower’s or Seller’s common
stock (but not, in each case, the underlying cause of such failure or
fluctuations, unless such underlying cause would otherwise be excepted from this
definition), (E) acts of God, natural disasters, calamities, national or
international political or social conditions, including the engagement by any
country in hostility (whether commenced before, on or after the date hereof, and
whether or not pursuant to the declaration of a national emergency or war), or
the occurrence of a military or terrorist attack, or (F) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any Applicable Law or GAAP (as defined in the Acquisition Agreement) (or any
interpretation thereof), except to the extent such changes, effects,
developments or events resulting from or arising out of the matters described in
clauses (A), (B) and (F) disproportionately affect Borrower and Seller taken as
a whole as compared to other for profit companies operating in the industries in
which Borrower and Seller operate (after taking into account the size of the
Borrower and Seller taken as a whole, relative to such other for profit
companies).

“Commitment” means, for each Lender, its Term Loan Commitment.

“Commitment Letter” means the letter agreement, dated as of June 26, 2011,
addressed to the Borrower from GE Capital and Lead Arranger and accepted by the
Borrower, with respect to GE Capital’s commitment (directly and/or through an
Affiliate) to provide a senior secured first lien credit facility and a senior
secured second lien term loan facility, together with all exhibits, schedules
and annexes thereto, and the joinder agreement, dated as of August 2, 2011, from
SunTrust Bank and SunTrust Robinson Humphrey, Inc. and accepted by GE Capital,
Lead Arranger and the Borrower.

 

86



--------------------------------------------------------------------------------

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Term Loan Commitment divided by the Aggregate Term Loan
Commitment; provided that after the Term Loan has been funded, Commitment
Percentages shall be determined for the Term Loan by reference to the
outstanding principal balance thereof as of any date of determination rather
than the Commitments therefor; provided, further, that following acceleration of
the Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a deposit account, securities account or commodities
account control agreement by and among the applicable Credit Party, Agent, First
Lien Agent (as applicable) and the depository, securities intermediary or
commodities intermediary, and each in form and substance reasonably satisfactory
to Agent and in any event providing to Agent “control” of such deposit account,
securities or commodities account within the meaning of Articles 8 and 9 of the
UCC.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

87



--------------------------------------------------------------------------------

“Credit Facilities Documentation” means, collectively, the Loan Documents and
the First Lien Loan Documents.

“Credit Parties” means the Borrower, each Guarantor and each other Person
(i) which executes a guaranty of the Obligations, (ii) which grants a Lien on
all or substantially all of its assets to secure payment of the Obligations and
(iii) all of the Stock of which is pledged to Agent for the benefit of the
Secured Parties.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by the
Borrower or any Subsidiary of the Borrower of any Stock or Stock Equivalent
issued by any Subsidiary of the Borrower and held by such transferor Person.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys’ Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

88



--------------------------------------------------------------------------------

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by Borrower to management or
employees of a Credit Party under any employee stock option or stock purchase
plan or other employee benefits plan in existence from time to time or, to the
extent permitted hereunder, issuance of Stock by Borrower to a Person upon the
conversion of preferred stock or the exercise of warrants, options or other
rights to purchase capital stock, (b) Stock or Stock Equivalents by a
Wholly-Owned Subsidiary of the Borrower to the Borrower or another Wholly-Owned
Subsidiary of the Borrower constituting an Investment permitted hereunder, and
(c) Stock or Stock Equivalents by a Foreign Subsidiary of such Foreign
Subsidiary to qualify directors where required pursuant to a Requirement of Law
or to satisfy other requirements of applicable law, in each instance, with
respect to the ownership of Stock of Foreign Subsidiaries.

 

89



--------------------------------------------------------------------------------

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes (and all interest, penalties or similar liabilities with
respect thereto), in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein including, without limitation, maintaining a
Lending Office (other than such connection arising solely from any Secured Party
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document); (b) withholding taxes to the extent that
the obligation to withhold amounts existed on the date that such Person became a
“Secured Party” under this Agreement in the capacity under which such Person
makes a claim under Section 10.1(b) or designates a new Lending Office, except
in each case to the extent such Person is a direct or indirect assignee (other
than pursuant to Section 9.22) of any other Secured Party that was entitled, at
the time the assignment to such Person became effective, to receive additional
amounts under Section 10.1(b); (c) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Secured Party to deliver the documentation required to be delivered pursuant to
Section 10.01(f), and (d) in the case of a Non-U.S. Lender Party, any United
States federal withholding taxes imposed on amounts payable to such Non-U.S.
Lender Party as a result of such Non-U.S. Lender Party’s failure to comply with
FATCA to establish a complete exemption from withholding thereunder.

“Extraordinary Receipts” means any cash payments received by Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 1.8(c)) consisting of (a) proceeds of judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (b) indemnity payments (other than to the extent such
indemnity payments are (i) immediately payable to a Person that is not an
Affiliate of Borrower or any of its Subsidiaries, or (ii) received by Borrower
or any of its Subsidiaries as reimbursement for any payment previously made to
such Person), and (c) any purchase price adjustment (other than a working
capital adjustment) received in connection with any purchase agreement.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

 

90



--------------------------------------------------------------------------------

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” means the letter agreements, dated as of June 26, 2011, addressed
to the Borrower from the Agent and Lead Arranger and accepted by the Borrower,
with respect to certain fees to be paid from time to time to the Agent and Lead
Arranger, and the joinder agreement, dated as of August 2, 2011, from SunTrust
Bank and SunTrust Robinson Humphrey, Inc. and accepted by GE Capital, Lead
Arranger and the Borrower.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Agent” means GE Capital, in its capacity as administrative agent for
the First Lien Lenders under the First Lien Credit Agreement, and any successor
administrative agent.

“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
the Closing Date, by and among the Borrower, First Lien Lenders, and First Lien
Agent, as amended, modified, supplemented or restated from time to time in
accordance with the terms thereof and the Intercreditor Agreement.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
“Loan Documents” as such term is defined in the First Lien Credit Agreement and
any documents, instruments and agreements entered into in connection with any
amendment, supplement, restatement, replacement or refinancing thereof, as
amended, modified, supplemented or restated from time to time in accordance with
the terms of the First Lien Credit Agreement and the Intercreditor Agreement.

“First Lien Loan Facility” means the Indebtedness incurred by Borrower under the
First Lien Loan Documents in an aggregate principal amount not to exceed the
Maximum First Lien Principal Amount (as defined in the Intercreditor Agreement).

“First Lien Lenders” means the “Lenders” as such term is defined in the First
Lien Credit Agreement.

 

91



--------------------------------------------------------------------------------

“First Lien Obligations” means the “First Lien Obligations” as such term is
defined in the Intercreditor Agreement.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31st, June 30th, September 30th and December 31st of
each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31st of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
Borrower and its Subsidiaries as of the date of measurement (other than
Indebtedness of the type described in clauses (e), (g), (h), (i) and (j) (other
than with respect to clause (j), guarantees of Indebtedness of others of the
type not described in clauses (e), (g), (h) and (i) of the definition of
Indebtedness) of the definition of Indebtedness).

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 11.3 hereof, consistently applied.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any branch of government, agency,
department, authority or instrumentality thereof and any Person or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners). Governmental Authority shall include any agency,
branch or other governmental body charged with the responsibility and/or vested
with the authority to administer and/or enforce any Health Care Laws, including
any Medicare or Medicaid contractors, intermediaries or carriers.

 

92



--------------------------------------------------------------------------------

“Governmental Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act, any other
state or federal health care program and any other Governmental Authority which
presently or in the future maintains a Third Party Payor Program.

“Group Members” means, collectively, the Borrower and its Subsidiaries.

“Guarantor” means each “Grantor” (as defined in the Guaranty and Security
Agreement) other than the Borrower.

“Guaranty and Security Agreement” means that certain Second Lien Guaranty and
Security Agreement, dated as of even date herewith, in form and substance
reasonably acceptable to Agent and the Borrower, made by the Credit Parties in
favor of Agent, for the benefit of the Secured Parties, as the same may be
amended, restated and/or modified from time to time.

“Hazardous Materials” means any substance, material or waste that is regulated
as hazardous or otherwise gives rise to liability under any Environmental Law,
including but not limited to any “Hazardous Waste” as defined by the Resource
Conservation and Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any
“Hazardous Substance” as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any
contaminant, pollutant, petroleum or any fraction thereof, asbestos, asbestos
containing material, polychlorinated biphenyls, mold, and radioactive substances
or any other substance that is toxic.

“Health Care Laws” means all Requirements of Law relating to (a) fraud and abuse
(including without limitation the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)); the Stark Law (42 U.S.C. § 1395nn and
§1395(q)); the civil False Claims Act (31 U.S.C. § 3729 et seq.); Sections
1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States Code; the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173)); (b) Medicare, Medicaid, CHAMPVA, TRICARE or other Third Party
Payor Programs; (c) the licensure or regulation of healthcare providers,
suppliers, professionals, facilities or payors; (d) the provision of, or payment
for, health care services, items or supplies; (e) patient health care;
(f) quality, safety certification and accreditation standards and requirements;
(g) the billing, coding or submission of claims or collection of accounts
receivable or refund of overpayments; (h) HIPAA; (i) the practice of medicine
and other health care professions or the organization of medical or professional
entities; (j) fee-splitting prohibitions; (k) requirements for maintaining
federal, state and local tax-exempt status of any Group Member; (l) charitable
trusts or charitable solicitation laws; (m) health planning or rate-setting
laws, including laws regarding certificates of need and certificates of
exemption; (n) certificates of operations and authority; (o) laws regulating the
provision of free or discounted care or services; and (p) any and all other
applicable federal, state or local health care laws, rules, codes, statutes,
regulations, enforceable and valid manuals, orders, ordinances, statutes,
enforceable policies, professional or ethical rules, enforceable administrative
guidance and requirements, as the same may be amended, modified or supplemented
from time to time, and any successor statute thereto.

 

93



--------------------------------------------------------------------------------

“Health Care Permits” means any and all Permits issued or required under
applicable Health Care Laws.

“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts to the
extent accrued in accordance with GAAP (other than trade payables entered into
in the Ordinary Course of Business), which purchase price is due more than six
months from the date of issuance; (c) the face amount of all letters of credit
(including all Letters of Credit (as defined in the First Lien Credit
Agreement)) issued for the account of such Person (other than any letters of
credit existing on the Closing Date, to the extent (i) not constituting Letters
of Credit (as defined in the First Lien Credit Agreement) and (ii) reimbursement
and payment obligations with respect thereto are backstopped by Letters of
Credit) and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property); (f) all
Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
product; (h) all obligations, whether or not contingent, to purchase, redeem,
retire, defease or otherwise acquire for value any of its own Stock or Stock
Equivalents (or any Stock or Stock Equivalent of a direct or indirect parent
entity thereof) prior to the date that is 180 days after the final scheduled
installment payment date for the Term Loan, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends, which for purposes of this Agreement shall not include any such
obligations of the Borrower under its preferred stock to the extent such
preferred stock is outstanding on the Closing Date and listed on Schedule 5.11;
(i) all indebtedness referred to in clauses (a) through (h) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; and (j) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above.

 

94



--------------------------------------------------------------------------------

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date with the Agreement, executed and delivered by the Agent and First
Lien Agent and acknowledged by each Credit Party, the form and substance of
which is reasonably satisfactory to the Agent.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months or more) the
last day of each Interest Period applicable to such Loan, (b) with respect to
any LIBOR Rate Loan having an Interest Period of six (6) months or more, the
last day of each three (3) month interval and, without duplication, the last day
of such Interest Period, and (c) with respect to Base Rate Loans the first day
of each calendar quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, six, or, if available to all relevant
Lenders, nine or twelve months thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

(c) no Interest Period for the Term Loan shall extend beyond the Term Loan
Maturity Date;

(d) intentionally omitted; and

 

95



--------------------------------------------------------------------------------

(e) the Borrower may not select an Interest Period of more than one (1) month
until the earlier of (i) the date which is 90 days after the Closing Date and
(ii) the completion of primary syndication as determined by Agent.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrower and its Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of the Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Lead Arranger” means GE Capital Markets, Inc.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the highest of (a) 1.75% per annum and
(b) the offered rate per annum for deposits of Dollars for the applicable
Interest Period that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period adjusted for reserve requirements. If no such offered rate
exists, such rate will be the rate of interest per annum, as determined by Agent
at which

 

96



--------------------------------------------------------------------------------

deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Licensed Personnel” means any Person (including any physician) involved in the
delivery of health care or medical items, services or supplies, employed or
retained by any Group Member.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the
Collateral Documents, the Intercreditor Agreement and all documents delivered to
Agent and/or any Lender in connection with any of the foregoing.

“Make Whole Payment” means a payment equal to the sum of (i) the then present
value of the interest payments (calculated assuming the then current applicable
interest rate) on the Term Loans that would have been required to have been made
on or prior to May 4, 2013 and that are avoided by such prepayment, discounted
at a rate equal to the sum of 50 basis points plus the yield on U.S. Treasury
obligations having a final maturity on May 4, 2013, plus (ii) 5.00% of the
aggregate principal amount of such Term Loans being prepaid.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Master Intercompany Subordination Agreement” means that certain Master
Intercompany Subordination Agreement, dated as of even date herewith, by and
among Agent, the Borrower and each other Credit Party.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, liabilities or
financial condition of the Credit Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform any of its material obligations under any Loan Document; or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents in any material asset.

 

97



--------------------------------------------------------------------------------

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$2,200,000 in the aggregate.

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders
or requirements pertaining to such program, including (a) all federal statutes
affecting such program; (b) all state statutes and plans for medical assistance
enacted in connection with such program and federal rules and regulations
promulgated in connection with such program; and (c) all applicable provisions
of all rules, regulations, manuals, orders and administrative, reimbursement,
and requirements of all Government Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. 1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or requirements pertaining to such program including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act
(42 U.S.C. 1395 et seq.) or elsewhere) affecting such program; and (b) all
applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of
Borrower.

 

98



--------------------------------------------------------------------------------

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to Borrower or any Affiliate of Borrower including income taxes payable
as a result of any gain, (ii) sale, use or other transaction taxes paid or
payable as a result thereof, and (iii) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Indebtedness
secured by a Lien on the asset which is the subject of such Disposition and
(b) in the event of an Event of Loss, (i) all money actually applied to repair
or reconstruct the damaged Property or Property affected by the condemnation or
taking including business interruption proceeds, (ii) all of the costs and
expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments including income tax payable as a result of any gain
recognized in connection therewith, and (iii) any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payments.

“Non-U.S. Lender Party” means each of Agent, each Lender, each SPV and each
participant, in each case that is not a United States person as defined in
Section 7701(a)(30) of the Code.

“Note” means any Term Note and “Notes” means all such Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent or any other Person required to be indemnified, that arises under
any Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

99



--------------------------------------------------------------------------------

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval, consent,
authorization, license, provisional license, registration, accreditation,
certificate, certification, certificate of need, qualification, operating
authority, concession, grant, franchise, variance or permission from, and any
other Contractual Obligations with, any Governmental Authority, in each case
whether or not having the force of law and applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including without limitation all Health Care Permits.

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets or a division of a Target, which assets are
located in the United States or (ii) a Credit Party of 100% of the Stock and
Stock Equivalents of a Target organized under the laws of any State in the
United States or the District of Columbia, in each case, to the extent that each
of the following conditions shall have been satisfied:

(a) intentionally omitted;

(b) with respect to any Acquisition for which the total consideration paid or
payable (including without limitation, all assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including earnouts to the extent
actually paid) exceeds $1,000,000 individually or, when aggregated with all
other Permitted Acquisitions consummated in the same Fiscal Year, $5,000,000,
the Borrower shall have notified Agent and Lenders of such proposed Acquisition
at least thirty (30) days prior to the consummation thereof and furnished to
Agent and Lenders at least fifteen (15) days prior to the consummation thereof
(1) an executed term sheet and/or letter of intent (setting forth in reasonable
detail the terms and conditions of such Acquisition) and, at the request of
Agent, such other information and documents that Agent may request, including,
without limitation, executed counterparts of the respective agreements,
documents or instruments pursuant to which such Acquisition is to be consummated
(including, without limitation, any related management, non-compete, employment,
option or other material agreements), any schedules to such agreements,
documents or instruments and all other material ancillary agreements,
instruments and documents to be executed or delivered in connection therewith,
(2) pro forma financial statements of Borrower and its Subsidiaries after giving
effect to the consummation of such Acquisition, (3) a certificate of a
Responsible Officer of the Borrower demonstrating on a pro forma basis
compliance with the covenant set forth in Section 6.2 (less, in each case,
0.25:1.00) after giving effect to the consummation of such Acquisition and
(4) copies of such other agreements, instruments and other documents as Agent
reasonably shall request;

 

100



--------------------------------------------------------------------------------

(c) the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrower or any of its Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) intentionally omitted;

(g) the total consideration paid or payable (including without limitation, all
assumed Indebtedness and Liabilities incurred, assumed or reflected on a
consolidated balance sheet of the Credit Parties and their Subsidiaries after
giving effect to such Acquisition and the maximum amount of all deferred
payments, including earnouts to the extent actually paid) for all Acquisitions
consummated during (i) any Fiscal Year shall not exceed $55,000,000 in the
aggregate for all such Acquisitions and (ii) the term of this Agreement shall
not exceed $110,000,000 in the aggregate for all such Acquisitions; and

(h) with respect to any Acquisition for which the total consideration paid or
payable (including without limitation, all assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect to such Acquisition and the
maximum amount of all deferred payments, including earnouts to the extent
actually paid) (i) exceeds $10,000,000, the Target has EBITDA greater than zero
and (ii) is equal to or less than $10,000,000, the Target has EBITDA greater
than negative $2,000,000 (or such lower EBITDA amount as the Agent may agree in
its sole discretion), subject, in each case, to pro forma adjustments
substantially consistent with those taken in connection with the Closing Date
Merger or otherwise reasonably acceptable to Agent, for the most recent four
quarters prior to the acquisition date for which financial statements are
available.

“Permitted Refinancing” means Indebtedness constituting a refinancing,
modification or extension of Indebtedness permitted under subsection 5.5(c),
5.5(d) or 5.5(g) that (a) has an aggregate outstanding principal amount not
greater than the aggregate principal amount of the Indebtedness being refinanced
or extended (not including unpaid accrued interest and premiums), (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms materially no less
favorable to the Credit Parties, taken as a whole, than those of the
Indebtedness being refinanced or extended.

 

101



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

“Prepayment Premium” means, at any time during any of the periods set forth
below, with respect to any Term Loans (i) being prepaid in whole or in part
pursuant to Sections 1.7, 1.8(c), 1.8(d) or 1.8(f) (or required to be sold or
assigned in whole or in part by a non-consenting Lender pursuant to
Section 9.22) or (ii) accelerated as a result of an Event of Default, an amount
equal to the percentage set forth opposite such period of the aggregate
principal amount of such Term Loans being prepaid (or sold or assigned) or
accelerated at such time:

 

Period

   Percentage of Principal Being Prepaid  

May 4, 2013 to and including the date immediately preceding the Second
Anniversary of the Closing Date

     5.00 % 

The second anniversary of the Closing Date to and including the date immediately
preceding the third anniversary of the Closing Date

     3.00 % 

The third anniversary of the Closing Date to and including the date immediately
preceding the fourth anniversary of the Closing Date

     2.00 % 

Additionally, the “Prepayment Premium” with respect to any Term Loans required
to be sold or assigned in whole or in part by a non-consenting Lender pursuant
to Section 9.22 prior to May 4, 2013 shall be an amount equal to the Make Whole
Payment.

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 11.1 hereto.

“Prior Lender” means Bank of America, N.A.

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

102



--------------------------------------------------------------------------------

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Related Agreements” means, collectively, the Merger Agreement, the First Lien
Loan Documents and each other material document executed by Borrower or Seller
with respect to any of the foregoing or any Related Transaction.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means the transactions contemplated by the Related
Agreements and includes, without limitation, the consummation of the Closing
Date Merger, the entering into of the First Lien Loan Documents, the borrowing
of the loans to be made on the Closing Date under the First Lien Credit
Agreement, the payment of all fees, costs and expenses associated with all of
the foregoing and the execution and delivery of all of the Related Agreements.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time Lenders then holding more than fifty
percent (50%) of the aggregate unpaid principal balance of the Term Loans then
outstanding.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property, products, business or operations are subject, including without
limitation all Health Care Laws.

 

103



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer or the president or any
other officer having substantially the same authority and responsibility; or,
with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer or the treasurer or any other officer
having substantially the same authority and responsibility.

“SEC” means the United States Securities and Exchange Commission or any
successor to its principal functions.

“Secured Party” means Agent, each Lender, each other Indemnitee and each other
holder of any Obligation of a Credit Party.

“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) First Lien Agent has acknowledged in writing
constitutes a “Secured Rate Contract” under the First Lien Credit Agreement.

“Segregated Governmental Account” means a deposit account of a Group Member
maintained in accordance with the requirements of Section 4.11 hereof, the only
funds on deposit in which constitute the direct proceeds of Medicare and
Medicaid payments made by Governmental Payors.

“Sleep Assets” means the Stock and assets of Seredor Corporation, a Florida
Corporation and any Subsidiary of Seredor Corporation.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Representations” means the representations and warranties set forth
in (i) clauses (a) and (b) of Section 3.1, Section 3.2 (but, with respect to
clauses (b), (c) and (d) thereof, only in a manner which could reasonably be
expected to give rise to a Combined Material Adverse Effect), Section 3.3,
Section 3.4, Section 3.8, clause (a) of Section 3.13, Section 3.14 (but only
with respect to the Credit Parties taken as a whole), Section 3.25 and
Section 3.26 and (ii) Section 4.2 of the Guaranty and Security Agreement.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

104



--------------------------------------------------------------------------------

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Supermajority Lenders” means at any time Lenders then holding at least
seventy-five percent (75%) of the aggregate unpaid principal balance of the Term
Loans then outstanding.

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“Term Loan Commitment” means, as to any Lender, the term loan commitment amount
for such Lender on file with Agent.

“Term Loan Maturity Date” means October 4, 2017.

“Term Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loan made to the Borrower by
such Lender or its predecessor(s).

“Third Party Payor” means any Governmental Payor, Blue Cross and/or Blue Shield,
private insurers, managed care plans, and any other person or entity which
presently or in the future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Group Member
participates.

 

105



--------------------------------------------------------------------------------

“Third Party Payor Authorizations” means all participation agreements, provider
or supplier agreements, enrollments, accreditations and billing numbers
necessary to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each mean the United States of America.

“U.S. Lender Party” means each of Agent, each Lender, each SPV and each
participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

 

106



--------------------------------------------------------------------------------

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(g) Knowledge. When used herein, the phrase “to the knowledge of”, when applied
to the Borrower or any other Credit Party or Group Member shall mean the actual
knowledge of any Responsible Officer thereof or knowledge that such officer
should have in the carrying out of his or her duties with ordinary care.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. If at any time, any change in GAAP would affect
the computation of any financial ratio, covenant or other requirement in any
Loan Documents, and either the Borrower or the Required Lenders so shall
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP provided that, until so amended, such ratio,
covenant or other requirement shall continue to be computed in accordance with
GAAP prior to such change therein and Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all

 

107



--------------------------------------------------------------------------------

computations of amounts and ratios referred to in Article V and Article VI shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” A breach of a
financial covenant contained in Article VI shall be deemed to have occurred as
of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party. Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[remainder of page intentionally left blank]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: METROPOLITAN HEALTH NETWORKS, INC. By:   /s/     Roberto L.
Palenzuela           Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   65-0635748

 

Address for notices:

 

777 Yamato Road, Suite 501

Boca Raton, FL 33431

Attn:   CFO

Facsimile:   (561) 805-8501 Address for wire transfers:      

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

CAB MERGER SUB, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   N/A

 

METCARE OF FLORIDA, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   65-0879131

 

CONTINUCARE CORPORATION, as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   59-2716023

 

CONTINUCARE MSO, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   65-0780986

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONTINUCARE MDHC, LLC, as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   20-5646291

 

CONTINUCARE MEDICAL MANAGEMENT, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   65-0791417

 

SUNSET HARBOR HOME HEALTH, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   65-0583910

 

CONTINUCARE PAYMENT CORP., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   65-0938586

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONTINUCARE MANAGED CARE, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   65-0796178

 

CONTINUCARE PHYSICIAN PRACTICE MANAGEMENT, INC., as a Credit Party By:  
/S/    ROBERTO L. PALENZUELA           Name: Roberto L. Palenzuela  
Title:   Secretary

FEIN:   65-0748363

 

CNU BLUE 2, LLC, as a Credit Party By:   /S/    ROBERTO L. PALENZUELA          
Name: Roberto L. Palenzuela   Title:   Secretary

 

 

CONTINUCARE CLINICS, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA           Name: Roberto L. Palenzuela   Title:   Secretary

FEIN:   20-5398379

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

SEREDOR CORPORATION, as a Credit Party By:   /S/    ROBERTO L. PALENZUELA  
Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   27-0338595

 

SEREDOR CENTERS, INC., as a Credit Party By:   /S/    ROBERTO L. PALENZUELA  
Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   80-0494470

 

DIGITAL COURIER, LLC, as a Credit Party By:   /S/    ROBERTO L. PALENZUELA  
Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   47-0936377

 

PRECISION DIAGNOSTIC SERVICES, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   45-0440576

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

SLEEPEASY THERAPEUTICS, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   43-2003025

 

PROFESSIONAL SLEEP DIAGNOSTICS, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   55-0756296

 

UNITED SLEEP DIAGNOSTICS, INC., as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   52-2209930

 

AMERICAN INSTITUTE FOR SLEEP PERFORMANCE, INC., as a Credit Party By:  
/S/    ROBERTO L. PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   52-2413969

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRIGHTON CENTER FOR SLEEP DISORDERS, LLC, as a Credit Party By:   /S/    ROBERTO
L. PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   20-2384243

 

ROCK HILL SLEEP CENTER, LLC, as a Credit Party By:   /S/    ROBERTO L.
PALENZUELA   Name: Roberto L. Palenzuela   Title: Secretary

FEIN:   20-0786475

 

Address for notices for each Credit Party listed above:

 

c/o Metropolitan Health Networks, Inc.

777 Yamato Road, Suite 501

Boca Raton, FL 33431

Attn:   CFO

Facsimile:   (561) 805-8501

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender By:  
/S/    JASON RICKETTS   Name: Jason Ricketts   Title: Duly Authorized Signatory

 

Address for Notices:

 

General Electric Capital Corporation

500 West Monroe Street

Chicago, IL 60661

Attn: Metropolitan Health Networks Account Officer

Facsimile: (312) 441-7598

 

With a copy to:

 

General Electric Capital Corporation

2 Bethesda Metro Center, Suite 600

Bethesda, MD 20814

Attn: Maryanne Courtney

Facsimile: (301) 664-9866

 

Address for payments:

 

SECOND LIEN CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

SunTrust Bank, as Syndication Agent

and as a Lender

By:   /S/    DAVE FETTY   Name: Dave Fetty   Title: Director

 

Address for notices:

 

SunTrust Bank

303 Peachtree Street NE

Atlanta, GA 30308

 

Lending office:

 

SunTrust Bank

303 Peachtree Street NE

Atlanta, GA 30308

 

SECOND LIEN CREDIT AGREEMENT